



Exhibit 10.1
 

CUSIP: 00751FAY3
ISIN: US00751FAY34
CREDIT AGREEMENT
dated as of January 31, 2017
among
ADVANCE AUTO PARTS, INC., as Parent
ADVANCE STORES COMPANY, INCORPORATED, as Borrower,
The Lenders Party Hereto
and
BANK OF AMERICA, N.A.
as Administrative Agent


________________________________
    
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
JPMORGAN CHASE BANK, N.A.,
SUNTRUST ROBINSON HUMPHREY, INC.,
U.S. BANK NATIONAL ASSOCIATION and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners


________________________________


JPMORGAN CHASE BANK, N.A.,
SUNTRUST BANK
U.S. BANK NATIONAL ASSOCIATION and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agents


 





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page

ARTICLE I


DEFINITIONS


Section 1.01
Defined Terms
1


Section 1.02
Classification of Loans and Borrowings
22


Section 1.03
Terms Generally
23


Section 1.04
Accounting Terms; GAAP; Fiscal Month
23


Section 1.05
Pro Forma Computations
23


Section 1.06
Letter of Credit Amounts
24





ARTICLE II


THE CREDITS


Section 2.01
Commitments
24


Section 2.02
Loans and Borrowings
24


Section 2.03
Requests for Borrowings
25


Section 2.04
Swingline Loans
26


Section 2.05
Letters of Credit
27


Section 2.06
Funding of Borrowings
32


Section 2.07
Interest Elections
33


Section 2.08
Termination and Reduction of Commitments
34


Section 2.09
Repayment of Loans; Evidence of Debt
35


Section 2.10
[Reseerved]
36


Section 2.11
Prepayment of Loans
36


Section 2.12
Fees
36


Section 2.13
Interest
37


Section 2.14
Alternate Rate of Interest
38


Section 2.15
Increased Costs
38


Section 2.16
Break Funding Payments
40


Section 2.17
Taxes
40


Section 2.18
Payments, Generally; Pro Rata Treatment; Sharing of Set-offs
43


Section 2.19
Mitigation Obligations; Replacement of Lenders
44


Section 2.20
Increase in Commitments
45


Section 2.21
Defaulting Lenders
46


Section 2.22
Extension of Maturity Date
48





ARTICLE III


REPRESENTATIONS AND WARRANTIES
Section 3.01
Organization; Powers
50


Section 3.02
Authorization; Enforceability
50





i

--------------------------------------------------------------------------------





TABLE OF CONTENTS
(cont'd)


 
 
Page

Section 3.03
Governmental Approvals; No Conflicts
50


Section 3.04
Financial Condition; No Material Adverse Change
50


Section 3.05
Properties
51


Section 3.06
Litigation and Environmental Matters
51


Section 3.07
Compliance with Laws and Agreements
52


Section 3.08
Investment Company Status
52


Section 3.09
Taxes
52


Section 3.10
ERISA
52


Section 3.11
Disclosure
52


Section 3.12
Subsidiaries
53


Section 3.13
EEA Financial Institution
53


Section 3.14
Solvency
53


Section 3.15
Anti-Corruption Laws and Sanctions
53



ARTICLE IV


CONDITIONS
Section 4.01
Effective Date
54


Section 4.02
Each Revolving Credit Event
55



ARTICLE V


AFFIRMATIVE COVENANTS
Section 5.01
Financial Statements and Other Information
56


Section 5.02
Notices of Material Events
57


Section 5.03
Existence; Conduct of Business
58


Section 5.04
Payment of Obligations
58


Section 5.05
Maintenance of Properties
59


Section 5.06
Insurance
59


Section 5.07
Books and Records; Inspection and Audit Rights
59


Section 5.08
Compliance with Laws
59


Section 5.09
Use of Proceeds and Letters of Credit
59


Section 5.10
Guarantee Requirement
60



ARTICLE VI


NEGATIVE COVENANTS
Section 6.01
Subsidiary Indebtedness
60


Section 6.02
Liens
61


Section 6.03
Fundamental Changes
63


Section 6.04
[Reserved]
64


Section 6.05
Swap Agreements
64


Section 6.06
Restrictive Agreements
64





ii

--------------------------------------------------------------------------------





TABLE OF CONTENTS
(cont'd)


 
 
Page

Section 6.07
[Reserved]
65


Section 6.08
Leverage Ratio
65


Section 6.09
Consolidated Coverage Ratio
65



ARTICLE VII


EVENTS OF DEFAULT


ARTICLE VIII


THE ADMINISTRATIVE AGENT
Section 8.01
Appointment and Authority
67


Section 8.02
Rights as a Lender
67


Section 8.03
Exculpatory Provisions
68


Section 8.04
Reliance by Administrative Agent
69


Section 8.05
Delegation of Duties
69


Section 8.06
Resignation of Administrative Agent
69


Section 8.07
Non-Reliance on Administrative Agent and Other Lenders
71


Section 8.08
No Other Duties, Etc.
71



ARTICLE IX


MISCELLANEOUS
Section 9.01
Notices
72


Section 9.02
Waivers; Amendments
72


Section 9.03
Expenses; Indemnity; Damage Waiver
74


Section 9.04
Successors and Assigns
75


Section 9.05
Survival
79


Section 9.06
Counterparts; Integration; Effectiveness
79


Section 9.07
Severability
80


Section 9.08
Right of Setoff
80


Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process
80


Section 9.10
WAIVER OF JURY TRIAL
81


Section 9.11
Headings
81


Section 9.12
Confidentiality
81


Section 9.13
Interest Rate Limitation
82


Section 9.14
USA PATRIOT Act
83


Section 9.15
Notices under Existing Credit Agreement
83


Section 9.16
No Fiduciary Relationship
83


Section 9.17
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
83



SCHEDULES:
Schedule 1.01    -    Letters of Credit
Schedule 2.01    -    Commitments    




iii

--------------------------------------------------------------------------------





TABLE OF CONTENTS
(cont'd)


 
 
Page



Schedule 3.06    -    Disclosed Matters
Schedule 3.12
-    Subsidiaries

Schedule 6.01    -    Existing Indebtedness
Schedule 6.02
-    Existing Liens

Schedule 6.06
-    Existing Restrictions



EXHIBITS:


Exhibit A    -    Form of Borrowing Notice
Exhibit B    -    Form of Swingline Loan Notice
Exhibit C    -    Form of Assignment and Assumption
Exhibit D    -    Form of Guarantee Agreement
Exhibit E    -    Form of Opinion of Counsel for the Loan Parties
Exhibit F    -    Form of Letter of Credit Report














iv

--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of January 31, 2017, among ADVANCE AUTO PARTS, INC.,
ADVANCE STORES COMPANY, INCORPORATED, the LENDERS party hereto, and BANK OF
AMERICA, N.A., as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I


Definitions


SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted Consolidated Net Income” means, for any period, net income or loss of
Parent and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, provided that, without duplication, (a) there shall be
excluded (i) the income of any Person in which any other Person (other than the
Borrower or any of the Subsidiaries or any director holding qualifying shares in
compliance with applicable law) has a joint interest, except such income shall
be included to the extent of the amount of dividends or other distributions
actually paid to the Borrower or any of the Subsidiaries by such Person during
such period, (ii) the income (or loss) of any Person accrued prior to the date
it becomes a Subsidiary or is merged into or consolidated with the Borrower or
any of the Subsidiaries or the date that Person’s assets are acquired by the
Borrower or any of the Subsidiaries, (iii) the cumulative effect for such period
of any changes in accounting principles and (iv) gains and losses from, or
incurred in connection with, the sale, liquidation or other disposition of
assets outside the ordinary course of business and (b) for purposes of
calculating the Leverage Ratio and the Consolidated Coverage Ratio, Adjusted
Consolidated Net Income shall be determined on a pro forma basis to give effect
to any acquisitions, investments and any divestitures by the Borrower or any
Subsidiary of all or substantially all the assets of, or all the Equity
Interests in, a Person or division or line of business of a Person occurring
during such period as if such transactions had occurred on the first day of such
period.
“Adjusted LIBO Rate” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to, with respect to any Eurodollar
Borrowing for any Interest Period, (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.
“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.






--------------------------------------------------------------------------------








“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% per annum and (c) the Adjusted LIBO Rate
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month plus 1% per
annum. For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall
be based on the rate per annum appearing on the applicable Bloomberg screen page
displaying interest rates for dollar deposits in the London interbank market (or
on any successor or substitute screen provided by Bloomberg, or any successor to
or substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as reasonably determined by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, on such day for deposits in dollars with a maturity of one month; provided
that if the rate described in this sentence shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to Parent, the Borrower and their Subsidiaries concerning or relating
to bribery or corruption.
“Applicable Percentage” means, at any time, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment at
such time; provided that for purposes of Section 2.21, if any Defaulting Lender
exists at such time, the Applicable Percentages shall be calculated disregarding
such Defaulting Lender’s Commitment. If the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.
“Applicable Rate” means, for any day, with respect to any Revolving Loan that is
an ABR Loan or Eurodollar Loan or with respect to facility fees payable under
Section 2.12(a), as the case may be, the applicable rate per annum set forth
below under the caption “ABR Spread”, “Eurodollar Spread” or “Facility Fee
Rate”, as the case may be, based upon the Ratings by S&P and Moody’s,
respectively, applicable on such day:
Index Debt Ratings
ABR
Spread
Eurodollar
Spread
Facility Fee
Rate
Category 1
Equal to or greater than A-/A3
0.000%
0.910%
0.09%
Category 2
Equal to or greater than BBB+/Baa1
0.015%
1.015%
0.11%
Category 3
 Equal to or greater than BBB/Baa2
0.100%
1.100%
0.15%
Category 4
Equal to or greater than BBB-/Baa3
0.300%
1.300%
0.20%
Category 5
Lower than BBB-/Baa3
0.500%
1.500%
0.25%



2

--------------------------------------------------------------------------------







For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a Rating (other than by reason of the circumstances referred to in the
last sentence of this paragraph), then such rating agency shall be deemed to
have established a Rating in Category 5; (ii) if the Ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall fall
within different Categories, the Applicable Rate shall be based on the higher of
the two Ratings unless one of the two Ratings is two or more Categories lower
than the other, in which case the Applicable Rate shall be determined by
reference to the Category next below that of the higher of the two Ratings; and
(iii) if the Ratings established or deemed to have been established by Moody’s
and S&P shall be changed (other than as a result of a change in the rating
system of Moody’s or S&P), such change shall be effective as of the date on
which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Borrower to the
Administrative Agent and the Lenders pursuant to Section 5.01 or otherwise. Each
change in the Applicable Rate apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of Ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the Rating most recently in effect prior to such change or
cessation.
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), JPMorgan
Chase Bank, N.A., SunTrust Robinson Humphrey, Inc., U.S. Bank National
Association and Wells Fargo Securities, LLC, each in its capacity as joint lead
arranger in respect of the credit facility established hereunder.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit C or any other form approved by the Administrative Agent.
“Availability Period” means, with respect to any Lender, the period from and
including the Effective Date to but excluding the earlier of the Maturity Date
applicable to such Lender and the date of termination of the Commitments in
accordance with Section 2.08 or Article VII.


3

--------------------------------------------------------------------------------







“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof;
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Advance Stores Company, Incorporated, a Virginia corporation.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
“Borrowing Notice” means a notice by the Borrower for (a) a Revolving Borrowing
in accordance with Section 2.03, (b) a conversion of Revolving Loans from one
Type to the other in accordance with Section 2.07, or (c) a continuation of
Eurodollar Loans in accordance with Section 2.07, which shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


4

--------------------------------------------------------------------------------







“Change in Control” means at any time, (a) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person other than
Parent of any shares of capital stock of the Borrower; (b) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of Rule 13d-5 under the United States Securities and
Exchange Act of 1934 in effect on the date hereof), of shares representing more
than 25% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of Parent; or (c) occupation of a majority of the
seats (other than vacant seats) on the board of directors of Parent by Persons
who were not Continuing Directors.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, promulgated or issued.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01 or in the Assignment and Assumption or agreement executed
in accordance with Section 2.20 pursuant to which such Lender shall have assumed
its Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $1,000,000,000.
“Consolidated Adjusted Funded Debt” means, on any date, the sum of (a) Total
Debt as of such date and (b) the product of (i) Consolidated Rent Expense for
the period of four consecutive fiscal quarters of Parent most recently ended as
of such date (or, if such date is not the last day of a fiscal quarter, then
most recently ended prior to such date) multiplied by (ii) 6.00.


5

--------------------------------------------------------------------------------







“Consolidated Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDAR for such period to (b) the sum of Consolidated Interest
Expense plus Consolidated Rent Expense for such period.
“Consolidated EBITDA” means, for any period, Adjusted Consolidated Net Income
for such period, plus, without duplication and to the extent deducted from
revenues in determining Adjusted Consolidated Net Income, the sum of
(a) Consolidated Interest Expense for such period, (b) the aggregate amount of
letter of credit fees accrued during such period, (c) the aggregate amount of
income tax expense for such period, (d) all depreciation and amortization
expense for such period and (e) other non-cash charges for such period
(excluding any non-cash charges that constitute accruals of or reserves for
future cash payments or write-downs or write-offs of inventory or accounts
receivable), and minus, without duplication and to the extent included in
calculating Adjusted Consolidated Net Income for such period, (i) all non-cash
gains during such period, (ii) gains on the sales of assets outside of the
ordinary course of business and gains from discontinued operations, (iii) gains
on the retirement of debt identified in the consolidated statement of cash flows
of the Parent and its consolidated Subsidiaries and (iv) any other nonrecurring
or non-cash income, all as determined on a consolidated basis with respect to
Parent and its Subsidiaries in accordance with GAAP. Consolidated EBITDA shall
be determined on a pro forma basis to give effect to any Material Specified
Transaction occurring during such period as if each such Material Specified
Transaction had occurred on the first day of such period.
“Consolidated EBITDAR” means, for any period, the sum of Consolidated EBITDA for
such period plus Consolidated Rent Expense for such period.
“Consolidated Interest Expense” means, for any period, the interest expense of
Parent and its Subsidiaries for such period (including commissions, discounts,
yield and other fees and charges incurred in connection with Securitization
Transactions which are payable to any Person other than a Loan Party, and any
other amounts comparable to or in the nature of interest under any
Securitization Transaction, including losses on the sale of assets relating to
any receivables securitization transaction accounted for as a “true sale”),
determined on a consolidated basis in accordance with GAAP, less, to the extent
included in interest expense, the amortization during such period of debt
issuance and deferred financing costs, commissions and fees. Consolidated
Interest Expense shall be determined on a pro forma basis to give effect to any
Material Specified Transaction occurring during such period as if such
transactions had occurred on the first day of such period.
“Consolidated Net Income” means, for any period, net income or loss of Parent
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.
“Consolidated Net Tangible Assets” means the total assets of the Parent and its
Subsidiaries on a consolidated basis, less goodwill, trade names, trademarks,
patents, unamortized debt discount and related expenses and other intangibles
and less current liabilities, all as described on the most recent consolidated
balance sheet of the Parent and its Subsidiaries delivered in accordance with
Section 5.01.


6

--------------------------------------------------------------------------------







“Consolidated Rent Expense” means, for any period, the rental expense
attributable to leases of real property that is deducted in determining Adjusted
Consolidated Net Income for such period, determined on a consolidated basis in
accordance with GAAP. Consolidated Rent Expense shall be determined on a pro
forma basis to give effect to any Material Specified Transaction occurring
during such period as if such transactions had occurred on the first day of such
period.
“Continuing Directors” means the directors of Parent on the Closing Date and
each other director, if, in each case, such other director’s nomination for
election or appointment to the board of directors of Parent is approved by a
majority of the then Continuing Directors.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and, if applicable, participations in then outstanding Letters
of Credit and Swingline Loans under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent, or (d) has become the subject of a
Bankruptcy Event or a Bail-In Action.


7

--------------------------------------------------------------------------------







“Deferred Compensation Obligations” means a non-qualified deferred compensation
plan that allows executives of the Borrower and the Subsidiaries to defer
receipt of specified portions of base and bonus earnings each calendar year.
Deferrals are maintained as a liability, along with assets owned by the
Borrower, in a trust owned by the Borrower.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia (other than (a) any direct or indirect Subsidiary of Parent that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
(each such Subsidiary, a “CFC”) and (b) any direct or indirect Subsidiary of
Parent that has no material assets other than Equity Interests in one or more
direct or indirect non-U.S. Subsidiaries that are CFCs).
“dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Parent, the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


8

--------------------------------------------------------------------------------





“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or any warrants, options
or other rights to acquire such interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a failure by any Plan
to meet the minimum funding standards within the meaning of Section 412 of the
Code or Section 302 of ERISA applicable to such Plan, in each case whether or
not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Margin Stock” means any shares of capital stock of Parent that
constitute “margin stock” within the meaning of Regulation U of the Board and
are held as treasury stock by Parent.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by (A) the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or (B) any
jurisdiction as a result of any other connection between the Administrative
Agent, such Lender or such Issuing Bank and such jurisdiction other than any
connection arising from executing, delivering, being a party to, engaging in any
transactions pursuant to, performing its obligations under, receiving payments
under or enforcing, any Loan Document, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the recipient is


9

--------------------------------------------------------------------------------





located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(f),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.17(a) and (d) any withholding taxes under FATCA.
“Existing Credit Agreement” means the Credit Agreement dated as of December 5,
2013, among Parent, the Borrower, the lenders party thereto, and JPMorgan Chase
Bank, N.A., as administrative agent.
“Existing Letters of Credit” means all letters of credit outstanding under the
Existing Credit Agreement as of the Effective Date and listed on Schedule 1.01.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any current or future regulations or official interpretations
thereof (and any amended or successor version thereof that is substantively
comparable and not materially more onerous to comply with), any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code, any
intergovernmental agreement between the United States of America and any other
relevant jurisdiction entered into in connection with the implementation of such
Sections of the Internal Revenue Code and any fiscal or regulatory legislation,
rules or practices adopted pursuant to such intergovernmental agreement.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that if the Federal Funds Effective Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement
“Financial Officer” means the chief financial officer, vice president of
finance, principal accounting officer, treasurer or controller of Parent or the
Borrower, as applicable.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


10

--------------------------------------------------------------------------------







“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.
“Guarantee Agreement” means the Guarantee Agreement, substantially in the form
of Exhibit D, made by Parent and the Subsidiaries parties thereto in favor of
the Administrative Agent for the benefit of the Lenders.
“Guarantee Requirement” means, at any time, the requirement that (a) the
Guarantee Agreement (or a supplement thereto) shall have been executed by Parent
and each Material Subsidiary (other than an SPE Subsidiary), shall have been
delivered to the Administrative Agent and shall be in full force and effect and
(b) as to each Material Subsidiary (other than an SPE Subsidiary) that shall
become a party to the Guarantee Agreement after the Effective Date, the
Administrative Agent shall have received documents comparable to those delivered
under paragraphs (b), (c) and (e) of Section 4.01 with respect to Subsidiaries
party to such Guarantee Agreement on the Effective Date.
“Hazardous Materials” means all explosive or radioactive substances or wastes,
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


11

--------------------------------------------------------------------------------







“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable incurred in the ordinary course of business that are not overdue by more
than 90 days, (ii) Deferred Compensation Obligations and (iii) any earnout
obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP and such obligation is not paid by or on
behalf of such Person after becoming due and payable), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances; and (j) the
principal amount in respect of any Securitization Transactions. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of any
Indebtedness described in clause (f) above shall be limited to the maximum
amount payable under the applicable Guarantee of such Person if such Guarantee
contains limitations on the amount payable thereunder. The amount of
Indebtedness of any Person referred to in clause (e) shall be deemed to equal
the lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the
fair market value of the property encumbered by the Lien securing such
Indebtedness, as determined by such Person in good faith.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of Parent that is not guaranteed by any other Person or subject to any other
credit enhancement.
“Information Memorandum” means the Confidential Information Memorandum dated
January 2017 relating to the Borrower and the Transactions.
“Insignificant Subsidiaries” means, as of any day, Subsidiaries (a) the combined
total assets of which are less than 5% of the consolidated total assets of
Parent as of the last day of the most recent fiscal quarter of Parent in respect
of which financial statements have been delivered pursuant to Section 5.01 (or,
prior to the first delivery of any such financial statements, as of the last day
of the fiscal quarter of Parent ended October 8, 2016), (b) the combined net
income of which is less than 5% of the consolidated net income of Parent for the
most recent period of four consecutive fiscal quarters of Parent ended on or
prior to such date in respect of which financial statements have been delivered
pursuant to Section 5.01 (or, prior to the first delivery of any such financial
statements, for the period of four consecutive fiscal quarters of Parent ended
October 8, 2016) and (c) the combined revenues of which are less than 5% of the
consolidated revenues of Parent for the most recent period of four consecutive
fiscal quarters of Parent ended on or prior to such date in respect of which
financial statements have been delivered pursuant to Section 5.01 (or, prior to
the first delivery of any such financial statements, for the period of four
consecutive fiscal quarters of Parent ended October 8, 2016).


12

--------------------------------------------------------------------------------





“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent agreed to by all Lenders, twelve months or a number of days
that is less than one month) thereafter, as the Borrower may elect; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period (other than an Interest Period of less than one
month) that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by a Issuing Bank and the Borrower (or any Subsidiary) or in favor of such
Issuing Bank and relating to such Letter of Credit.
“Issuing Bank” means at any time one or more of (a) Bank of America, N.A., (b)
JPMorgan Chase Bank, N.A., (c) SunTrust Bank, (d) U.S. Bank National
Association, (e) Wells Fargo Bank, N.A., (f) solely in respect of any Existing
Letters of Credit, the Person that is the issuer thereof or (g) any other Lender
that agrees with the Administrative Agent and the Borrower to become an issuer
of Letters of Credit hereunder. An Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.


13

--------------------------------------------------------------------------------







“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. For purposes of computing the undrawn amount of any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. The LC Exposure of any Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time. The LC
Exposure of any Issuing Bank at any time shall be the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit issued by such Issuing Bank
at such time plus (b) the aggregate amount of all LC Disbursements in respect of
Letters of Credit issued by such Issuing Bank that have not yet been reimbursed
by or on behalf of the Borrower at such time.
“Lead Arrangers” means the financial institutions identified as “Joint Lead
Arrangers and Joint Bookrunners” on the cover page hereof.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
agreement executed and delivered in accordance with Section 2.20, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.
“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement. Each Existing Letter of Credit will be deemed to constitute a Letter
of Credit for all purposes under the Loan Documents as though each Existing
Letter of Credit had been issued hereunder on the Effective Date for the account
of the Borrower.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.
“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Adjusted
Funded Debt as of such date to (b) Consolidated EBITDAR for the period of four
consecutive fiscal quarters of Parent most recently ended as of such date (or,
if such date is not the last day of a fiscal quarter, then most recently ended
prior to such date), all determined on a consolidated basis in accordance with
GAAP.


14

--------------------------------------------------------------------------------







“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as displayed on the applicable Bloomberg screen page that displays such
rate (or, in the event such rate does not appear on a page of the Bloomberg
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion), at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, the promissory notes, if any, executed
and delivered pursuant to Section 2.09(e), the documents, if any, executed and
delivered pursuant to Section 2.20 and the Guarantee Agreement.
“Loan Parties” means Parent, the Borrower, and any Subsidiary that Guarantees
the Obligations.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of Parent, the Borrower
and the Subsidiaries taken as a whole, (b) the ability of the Loan Parties to
perform any of their respective obligations under the Loan Documents to which
they are party or (c) the rights of or benefits available to the Lenders under
any Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Parent, the Borrower and their Subsidiaries in an aggregate principal
amount exceeding $75,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of Parent, the Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Parent, the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
“Material Specified Transaction” means any acquisition, investment or
divestiture of assets by the Borrower or any of its Subsidiaries for an
aggregate consideration or with a fair market value, as applicable, of at least
$25,000,000.


15

--------------------------------------------------------------------------------







“Material Subsidiary” means, as of any day, any Domestic Subsidiary (a) the
total assets of which equal 5% or more of the consolidated total assets of
Parent and its Domestic Subsidiaries as of the last day of the most recent
fiscal quarter of Parent in respect of which financial statements have been
delivered under Section 5.01 (or, prior to the first delivery of any such
financial statements, as of the last day of the fiscal quarter of Parent ended
October 8, 2016), (b) the net income of which equals 5% or more of the
consolidated net income of Parent and its Domestic Subsidiaries for the most
recent period of four consecutive fiscal quarters of Parent ended on or prior to
such date in respect of which financial statements have been delivered under
Section 5.01 (or, prior to the first delivery of any such financial statements,
for the period of four consecutive fiscal quarters of Parent ended October 8,
2016) or (c) the revenues of which equal 5% or more of the consolidated revenues
of Parent and its Domestic Subsidiaries for the most recent period of four
consecutive fiscal quarters of Parent ended on or prior to such date in respect
of which financial statements have been delivered under Section 5.01 (or, prior
to the first delivery of any such financial statements, for the period of four
consecutive fiscal quarters of Parent ended October 8, 2016); provided that if
the combined total assets, combined net income or combined revenues of all
Domestic Subsidiaries that under clauses (a), (b) and (c) above would not
constitute Material Subsidiaries shall exceed 10% of the consolidated total
assets of Parent and its Domestic Subsidiaries, 10% of the consolidated net
income of Parent and its Domestic Subsidiaries or 10% of the consolidated
revenues of Parent and its Domestic Subsidiaries, as applicable, then one or
more of such excluded Domestic Subsidiaries as designated by Parent in a writing
delivered to the Administrative Agent no more than 30 days after the date of
determination pursuant to this definition that such excess exists shall for all
purposes of this Agreement be deemed to be Material Subsidiaries, until such
excess shall have been eliminated. For purposes of this definition, (i) the
total assets, net income and revenues of a Domestic Subsidiary shall be
determined on an unconsolidated basis and (ii) the consolidated total assets,
consolidated net income and consolidated revenues of Parent and its Domestic
Subsidiaries shall be determined without consolidating Foreign Subsidiaries.
“Maturity Date” means the fifth anniversary of the Effective Date, as such date
may be extended from time to time pursuant to Section 2.22; provided that the
Maturity Date of any Lender that is a Non-Extending Lender to any requested
extension pursuant to Section 2.22 shall be the Maturity Date in effect
immediately prior to the applicable extension request for all purposes of this
Agreement.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Non-Extending Lender” has the meaning set forth in Section 2.22.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


16

--------------------------------------------------------------------------------







“Obligations” has the meaning set forth in the Guarantee Agreement.
“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
“Parent” means Advance Auto Parts, Inc., a Delaware corporation.
“Parent Debt Securities” means unsecured debt securities issued by Parent in the
capital markets, including, for the avoidance of doubt, the Parent Notes.
“Parent Notes” means Parent’s 5.75% Senior Unsecured Notes due May 1, 2020,
4.50% Senior Unsecured Notes due January 15, 2022 and 4.50% Senior Unsecured
Notes due December 1, 2023.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes or government assessments that are not yet
due or are being contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits (and, to the extent securing a trade contract or indemnity bond,
Liens on assets to which such contract or bond relates) to secure the
performance of bids, trade contracts, governmental contracts, leases, statutory
obligations, surety, stay, customs, indemnity and appeal bonds, performance
bonds and other obligations of a like nature (including those to secure health,
safety and environmental obligations), in each case in the ordinary course of
business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;


17

--------------------------------------------------------------------------------







(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not interfere with the ordinary
conduct of business of Parent or any Subsidiary;
(g)    any interest or title of a lessor under any lease that is limited to the
property subject to such lease;
(h)    unperfected Liens of any vendor on inventory sold by such vendor securing
the unpaid purchase price of such inventory, to the extent such Liens are stated
to be reserved in such vendor’s sale documents (and not granted by separate
agreement of the Borrower or any Subsidiary);
(i)    Liens arising in the ordinary course of business of Parent and its
Subsidiaries, which (i) do not secure monetary obligations and (ii) do not,
individually or in the aggregate, materially detract from the value of the
affected assets or materially impair the use thereof in the operation of the
business Parent and its Subsidiaries;
(j)    sales of accounts receivable or promissory notes to factors or other
third parties in the ordinary course of business for purposes of collection (but
not as part of a securitization or other financing transaction);
(k)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business; and
(l)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower or its Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
Subsidiary in the ordinary course of business;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating
from S&P of A1 or higher or from Moody’s of P1 or higher;


18

--------------------------------------------------------------------------------







(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)    investments in money market or mutual funds substantially all the assets
of which are comprised of securities of the types described in any of clauses
(a) through (d) above; and
(f)    corporate notes and corporate bonds or municipal securities which
includes variable rate demand notes and auction rate municipals, assigned a
credit rating from S&P of A2 or higher or from Moody’s of A or higher.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, sponsored, maintained or contributed to by the Borrower or
any ERISA Affiliate.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America, N.A., as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
“Rating” means (a) the rating by the applicable rating agency of the Index Debt
or (b) in the absence of Index Debt, the “corporate rating” or “corporate family
rating” or the equivalent applicable to Parent by the applicable rating agency.
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing more than 50% of the sum of the total Revolving
Exposures and unused Commitments at such time; provided that the Revolving
Exposures and unused Commitments of Defaulting Lenders shall not be included for
purposes of determining “Required Lenders”.


19

--------------------------------------------------------------------------------







“Responsible Officer” means a Financial Officer of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.
“Securitization Transaction” means any arrangement under which the Borrower or
any other Subsidiary transfers, once or on a revolving basis, without recourse
(except for indemnities and representations customary for securitization
transactions and except for the retention of risk in an amount and form required
by applicable laws and regulations or as is customary for a similar type of
transaction) involving one or more “true sale” transactions, accounts receivable
or interests therein and related assets customarily transferred in connection
with securitization transactions (a) to a trust, partnership, corporation,
limited liability company or other entity, which transfer is funded in whole or
in part, directly or indirectly, by the incurrence or issuance by the transferee
or successor transferee of Indebtedness or other securities that are to receive
payments from, or that represent interests in, the cash flow derived from such
accounts receivable or interests therein, or (b) directly to one or more
investors or other purchasers. The “amount” or “principal amount” of any
Securitization Transaction shall be deemed at any time to be the aggregate
principal or stated amount of the Indebtedness or other securities referred to
in the first sentence of this definition or, if there shall be no such principal
or stated amount, the uncollected amount of the accounts receivable or interests
therein transferred pursuant to such Securitization Transaction, net of any such
accounts receivable or interests therein that have been written off as
uncollectible.


20

--------------------------------------------------------------------------------







“SPE Subsidiary” means any Subsidiary formed solely for the purpose of, and that
engages only in, one or more Securitization Transactions.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of Parent or the Borrower, as the context
requires.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Parent, the Borrower or
the Subsidiaries shall be a Swap Agreement.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder or any successor in such capacity pursuant to
Section 2.04(d).


21

--------------------------------------------------------------------------------







“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Swingline Loan Notice” means a notice of by the Borrower for a Swingline
Borrowing pursuant to Section 2.04(b), which shall be substantially in the form
of Exhibit B or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approve by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Total Debt” means, as of the date of determination, an amount equal to all
Indebtedness of Parent and its Subsidiaries outstanding on such date excluding
(i) Indebtedness described in clauses (e), (f) and (h) of the definition of
“Indebtedness” and (ii) any Indebtedness of another Person that is Indebtedness
of Parent or a Subsidiary solely by reason of the second sentence of the
definition of “Indebtedness”; provided that any letters of credit and letters of
guaranty referred to in clause (h) of the definition “Indebtedness” shall not be
excluded from Total Debt to the extent issued to support any other obligations
constituting Indebtedness.
“Transactions” means the execution, delivery and performance by each Loan Party
of each Loan Document to which it is a party, the borrowing of the Loans, the
use of the proceeds thereof, the termination and refinancing of the Existing
Credit Agreement (and the guaranties referred to therein) and the issuance of
the Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).


SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and


22

--------------------------------------------------------------------------------





“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.


SECTION 1.04 Accounting Terms; GAAP; Fiscal Month. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided that
(a) for purposes of determining compliance with any provision of this Agreement,
the determination of whether a lease is to be treated as an operating lease or
capital lease shall be made without giving effect to any change in accounting
for leases pursuant to GAAP resulting from the implementation of proposed
Accounting Standards Update (ASU) Leases (Topic 840) issued August 17, 2010, or
any successor proposal, (b) if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith and (c) notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of Parent or any Subsidiary at “fair
value”, as defined therein. Except as otherwise provided herein, all references
to a fiscal month shall mean any period of four or five calendar weeks used by
the Borrower for recording or reporting its interim financial information.


SECTION 1.05 Pro Forma Computations. All pro forma computations required to be
made hereunder giving effect to any Material Specified Transaction shall be
calculated after giving pro forma effect thereto and to any other Material
Specified Transaction consummated since the first day of the period covered by
any component of such pro forma computation and on or prior to the date of such
computation, as if such Material Specified Transaction(s) had occurred on the
first day of the relevant period, and, to the extent applicable, to the
historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness
if such Swap Agreement has a remaining term in excess of 12 months).




23

--------------------------------------------------------------------------------





SECTION 1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.


ARTICLE III


The Credits


SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period applicable to such Lender in dollars in an
aggregate principal amount that will not result in such Lender’s Revolving
Exposure exceeding its Commitment. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow Revolving
Loans and may prepay and reborrow Revolving Loans.


SECTION 2.02 Loans and Borrowings.


(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans of the same Type made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Revolving
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make
Revolving Loans as required.
(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $5,000,000; provided that (i) an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments and (ii) an ABR Borrowing may be in an
aggregate amount that is equal to the amount that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $200,000. Borrowings of more than one Type may be outstanding
at the same time; provided that there shall not at any time be more than a total
of 8 Eurodollar Borrowings outstanding.


24

--------------------------------------------------------------------------------





(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the latest
Maturity Date.


SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request (a) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Borrowing to finance the reimbursement of an LC Disbursement as contemplated
by Section 2.05(e) may be given not later than 10:00 a.m., New York City time,
on the date of the proposed Borrowing, which may be given by (x) telephone or
(y) by a Borrowing Notice, provided that any telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a Borrowing Notice. Each
such Borrowing request shall be irrevocable. Each such Borrowing Notice shall
specify the following information in compliance with Section 2.02:


(i) the aggregate amount of such Borrowing;


(ii) the date of such Borrowing, which shall be a Business Day;


(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;


(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Notice in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.


25

--------------------------------------------------------------------------------







SECTION 2.04 Swingline Loans.


(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Availability Period applicable to the Swingline Lender, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $50,000,000
or (ii) the sum of the total Revolving Exposures exceeding the total
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.


(b)To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request, not later than 12:00 noon, New York City time, on the day
of a proposed Swingline Loan, which may be given by (x) telephone or (y) by a
Swingline Loan Notice, provided that any telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a Swingline Loan Notice.
Each such Borrowing request shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline Loan.
The Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the applicable Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.


(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Revolving Loans made by such Lender (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such


26

--------------------------------------------------------------------------------





amounts received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.


(d) Replacement of Swingline Lender. A Swingline Lender may be replaced by any
other Lender at any time that there are no outstanding Swingline Loans by a
written agreement among the Administrative Agent, the Borrower and successor
Swingline Lender. The Administrative Agent shall notify the Lenders of any such
replacement of the Swingline Lender. From and after the effective date of any
such replacement, (i) the successor Swingline Lender shall have all the rights
and obligations of the Swingline Lender under this Agreement and (ii) references
herein to the term “Swingline Lender” shall be deemed to refer to such successor
Swingline Lender. After the replacement of the Swingline Lender pursuant to this
clause (d), the replaced Swingline Lender shall not be required to make any
Swingline Loans. Notwithstanding any provisions to the contrary in Section 9.04,
at no time following the replacement of the Swingline Lender pursuant to this
clause (d), may the Swingline Lender as of such time make an assignment or
assignments the effect of which would be to reduce its Commitment to zero.


SECTION 2.05 Letters of Credit.


(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account in dollars, in
a form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, at any time and from time to time during the Availability Period
applicable to such Issuing Bank. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of Letter of Credit Application, Issuer Document or other agreement submitted by
the Borrower to, or entered into by the Borrower with, an Issuing Bank relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control. Notwithstanding the foregoing, no Issuing Bank shall be under any
obligation to issue any Letter of Credit if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing the Letter of Credit, or any law
applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder) not in effect on the Closing Date,
or shall impose upon such Issuing Bank any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which such Issuing Bank in good
faith deems material to it.


27

--------------------------------------------------------------------------------









(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c)(i) of this Section),
the amount of such Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If there is more than one Issuing Bank,
the Borrower may select among the Issuing Banks in connection with the issuance
of any Letter of Credit. If requested by the applicable Issuing Bank, the
Borrower also shall submit a Letter of Credit Application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure of any Issuing Bank shall
not exceed $40,000,000 (unless such Issuing Bank shall agree to waive such
limitation) and the LC Exposure shall not exceed $200,000,000 and (ii) the total
Revolving Exposures shall not exceed the total Commitments; provided that if (i)
the Maturity Date has been extended as to some but not all Lenders pursuant to
Section 2.22 and (ii) the Borrower requests the issuance of a Letter of Credit
which expires later than the Maturity Date in effect prior to such extension,
then compliance with clause (ii) above shall be determined solely with reference
to the Lenders whose Commitments have been so extended.


(c) Expiration Date. (i) Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the latest Maturity Date; provided, however, that a
Letter of Credit may, if requested by the Borrower, provide by its terms for
renewal for successive periods of up to one year each (but not beyond the date
set forth in clause (ii) above) unless and until the applicable Issuing Bank
shall have delivered a notice of nonrenewal, in accordance with such Letter of
Credit, prior to the then expiry thereof to the beneficiary of such Letter of
Credit.


(ii)    Auto-Extension Letters of Credit. If the Borrower so requests in any
applicable notice requesting the issuance of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such Issuing
Bank to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the applicable
Issuing Bank, the Borrower shall not be required to make a specific request to
such Issuing Bank for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to


28

--------------------------------------------------------------------------------





have authorized (but may not require) the applicable Issuing Bank to permit the
extension of such Letter of Credit at any time to an expiry date which shall
comply with paragraph (c)(i) of this Section); provided, however, that the
applicable Issuing Bank shall not permit any such extension if (A) such Issuing
Bank has determined that it would not be permitted, or would have no obligation,
at such time to issue such Letter of Credit in its revised form (as extended)
under the terms hereof (by reason of the provisions of clause [(ii) or (iii) of
Section 2.03(a)] or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such Issuing Bank not to permit such extension.
(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the Issuing Bank that
is the issuer thereof hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.


(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of the receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $100,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.04 that such payment be financed with an ABR Borrowing or Swingline
Loan in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to


29

--------------------------------------------------------------------------------





make such payment shall be discharged and replaced by the resulting ABR
Borrowing or Swingline Loan. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.06 with respect to Revolving Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for an LC
Disbursement (other than the funding of ABR Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.


(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision herein or therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon


30

--------------------------------------------------------------------------------





such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.


(g)Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly after payment of such demand has been made, notify the Administrative
Agent and the Borrower by telephone (confirmed by telecopy) of such demand for
payment; provided that any failure to give or delay in giving such notice shall
not relieve the Borrower of its obligation to reimburse the such Issuing Bank
and the Lenders with respect to any LC Disbursement.


(h)Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.


(i)Replacement or Additions of Issuing Banks. An Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent and
the successor to such Issuing Bank. The Administrative Agent shall notify the
Lenders of any such replacement of an Issuing Bank. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued by it
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.


(j)Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for


31

--------------------------------------------------------------------------------





the benefit of the Lenders, an amount in cash equal to 103% of the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article VII. Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of the Required
Lenders), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.


(k) Letter of Credit Reports. Each applicable Issuing Bank shall furnish (A) to
the Administrative Agent (with a copy to the Borrower) on the first Business Day
of each month a written report in substantially the form of Exhibit F (or any
other form approved by the Administrative Agent) summarizing issuance and
expiration dates of Letters of Credit issued by such Issuing Bank during the
preceding month and drawings during such month under all Letters of Credit
issued by such Issuing Bank, (B) to the Administrative Agent (with a copy to the
Borrower) on the first Business Day of each calendar quarter a written report
setting forth the actual daily aggregate available amount of Letters of Credit
issued by such Issuing Bank during the preceding calendar quarter of all Letters
of Credit issued by such Issuing Bank and (C) prompt notice to the
Administrative Agent of each expiration, cancellation or renewal of a Letter of
Credit issued by such Issuing Bank hereunder.


(l)Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the applicable Issuing Bank and the Borrower when a Letter of Credit
is issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each standby Letter of Credit.


SECTION 2.06 Funding of Borrowings.


(e) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower designated by
the Borrower in the applicable Borrowing Notice; provided that ABR Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.


32

--------------------------------------------------------------------------------





(f) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.


SECTION 2.07 Interest Elections.


(a)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Notice and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Notice. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.


(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by the time that a Borrowing Notice would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election, which may be given by (A) telephone or (B) a Borrowing Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Borrowing Notice.


(c)Each Borrowing Notice delivered under this Section shall specify the
following information in compliance with Section 2.02:


33

--------------------------------------------------------------------------------









i.the Borrowing to which such interest election request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
ii.the effective date of the election made pursuant to such Borrowing Notice,
which shall be a Business Day;
iii.whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
iv.if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.


If any such Borrowing Notice requests a Eurodollar Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
(d)Promptly following receipt of a Borrowing Notice, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.


(e)If the Borrower fails to deliver a timely Borrowing Notice with respect to a
Eurodollar Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.


SECTION 2.08 Termination and Reduction of Commitments.


(a)Unless previously terminated, the Commitment of each Lender shall terminate
on the Maturity Date applicable to such Lender.


(b)The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.11, the sum of the Revolving Exposures would exceed the total
Commitments.


34

--------------------------------------------------------------------------------









(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.


SECTION 2.09 Repayment of Loans; Evidence of Debt.


(a)The Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan of such Lender on the Maturity Date applicable to such Lender and
(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the Maturity Date applicable to the Swingline Lender and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date on which a Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.


(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time.


(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.


(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.


(e)Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or its registered
assigns). Notwithstanding


35

--------------------------------------------------------------------------------





the foregoing, no Lender shall transfer a promissory note unless such transfer
is simultaneously recorded in the Register as an assignment.


SECTION 2.10 [Reserved].


SECTION 2.11 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.


(b)The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall specify the prepayment date, the Borrowing to
be prepaid and the principal amount of each Borrowing or portion thereof to be
prepaid; provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.


SECTION 2.12 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the amount of the Commitment of such Lender during the period
from and including the Closing Date to but excluding the date on which the
Commitments terminate; provided that, if such Lender continues to have any
Revolving Exposure after its Commitment terminates, then such facility fee shall
continue to accrue on the daily amount of such Lender’s Revolving Exposure from
and including the date on which its Commitment terminates to but excluding the
date on which such Lender ceases to have any Revolving Exposure. Accrued
facility fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the Closing Date;
provided that any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. All facility fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).


36

--------------------------------------------------------------------------------







(b)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate as interest on Eurodollar
Loans on the actual daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Closing Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate agreed upon by the Borrower and such Issuing Bank
on the actual daily amount of the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Closing
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any such LC Exposure, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Closing Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to an Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).


(c)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.


(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, to the Lenders entitled
thereto. Fees paid shall not be refundable under any circumstances.


SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.


(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.


37

--------------------------------------------------------------------------------







(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of a Revolving Loan, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of longest Availability Period applicable to any Lender),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.


(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.


SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:


(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or


(b)the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Borrowing
Notice that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.
SECTION 2.15 Increased Costs. (a) If any Change in Law shall:


(A) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or
Issuing Bank;
(B) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or
(C) subject any Lender or Issuing Bank or the Administrative Agent to any Taxes
(other than (A) Taxes on payments made by any Loan Party under this Agreement or
(B) Other Taxes), including any interest additions to tax or penalties
applicable thereto, on


38

--------------------------------------------------------------------------------





its loans, loan principal, letters of credit, commitments or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered.
(b)If any Lender or any Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or any Issuing Bank’s capital or on the capital
of such Lender’s or any Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital adequacy
or liquidity), then from time to time the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.


(c)A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, and, in reasonable detail, the basis therefor, shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender or Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.


(d)Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or an Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or an Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.


39

--------------------------------------------------------------------------------







SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19(b),
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the Eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section, and, in reasonable detail, the
basis therefor, shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.


SECTION 2.17 Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.


(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.


(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability, and setting forth, in
reasonable detail, the basis therefor, delivered to the Borrower by a Lender or
an Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or an Issuing Bank, shall be conclusive absent manifest error.


40

--------------------------------------------------------------------------------





(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(e) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes or Other Taxes, only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes or Other Taxes and without limiting the obligation of the
Loan Parties to do so) attributable to such Lender that are paid or payable by
the Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(e) shall be paid within 10 days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.


(f) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code, the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate. Without limiting the generality
of the foregoing, any Lender that is a U.S. person (within the meaning of
Section 7701(a)(30) of the Code) shall deliver to the Borrower (with a copy to
the Administrative Agent) on or prior to the date on which such Lender becomes a
Lender under this Agreement a properly completed and duly executed Form W-9, or
any subsequent versions thereof or successors thereto, and any Foreign Lender
shall deliver to the Borrower (with a copy to the Administrative Agent) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent), whichever of the following is applicable: (1) a
properly completed and duly executed Form W-8BEN (or W-8BEN-E) claiming complete
exemption from U.S. Federal withholding tax on payments of interest by the
Borrower under this Agreement and the other Loan Documents and a certificate
representing that such Foreign Lender is not a bank for purposes of Section
881(c) of the Code, is not a ten-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of Section
864(d)(4) of the Code, (2) a properly completed and duly executed Form W-8BEN
(or W-8BEN-E), or any subsequent versions thereof or successors thereto,
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party for a complete exemption from or a reduced rate of
U.S. Federal withholding tax on payments of interest by the Borrower under this
Agreement and the other Loan Documents, (3) a properly completed and duly
executed Form W-8ECI, or any subsequent versions thereof or successors thereto,
or (4) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Lender is a partnership, or is a participating Lender), Form W-8IMY
(or any successor forms) of the Foreign Lender, accompanied by a Form W-8ECI,
W-8BEN (or W-8BEN-E), certification described in Section 2.17(f)(i)(1), Form
W-9, Form W-8IMY (or other successor forms) or any other required information
from each beneficial owner that would be required under this Section 2.17 if
such beneficial owner were a Lender, as applicable.


41

--------------------------------------------------------------------------------





(ii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution and submission of such documentation shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Solely for
purposes of this Section 2.17(f)(ii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.


(g) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Nothing contained in this Section 2.17(g) shall require
the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.


42

--------------------------------------------------------------------------------







SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16, 2.17, or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to such account as may be specified by the Administrative Agent,
except payments to be made directly to an Issuing Bank or the Swingline Lender
as expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payment received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under each Loan Document shall be made in dollars.


(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.


43

--------------------------------------------------------------------------------







(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Bank, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the applicable Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the applicable Issuing Bank to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.


SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to


44

--------------------------------------------------------------------------------





Section 2.15 or 2.17, as the case may be, in the future and (ii) in the
reasonable judgment of such Lender, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.


(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, if any Lender
is a Non-Extending Lender or if any Lender becomes a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, the
Issuing Banks and Swingline Lender, which consents shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder (including, without limitation, any amounts arising
under Section 2.16 as a consequence of such repayment), from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.


SECTION 2.20 Increase in Commitments. (a) The Borrower may, by written notice to
the Administrative Agent (which shall promptly deliver a copy to each of the
Lenders), request that the total Commitments be increased; provided that the
total Commitments shall not be increased by more than $250,000,000 during the
term of this Agreement pursuant to this Section. Such notice shall set forth the
amount of the requested increase in the total Commitments and the date on which
such increase is requested to become effective (which shall be not less than
10 Business Days or more than 60 days after the date of such notice), and shall
offer each Lender the opportunity to increase its Commitment by its Applicable
Percentage of the proposed increased amount. Each Lender shall, by notice to the
Borrower and the Administrative Agent given not more than 10 days after the date
of the Borrower’s notice, either agree to increase its Commitment by all or a
portion of the offered amount (each Lender so agreeing being an “Increasing
Lender”) or decline to increase its Commitment (and any Lender that does not
deliver such a notice within such period of 10 days shall be deemed to have
declined to increase its Commitment). In the event that, on the 10th day after
the Borrower shall have delivered a notice pursuant to the first sentence of
this paragraph, the Lenders shall have agreed pursuant to the preceding sentence
to increase their Commitments by an aggregate amount less than the increase in
the total Commitments requested by the Borrower, the Borrower may arrange for
one or more banks or other financial institutions (any such bank or other
financial institution being called an “Augmenting Lender”), which may include
any Lender, to extend Commitments or increase their existing Commitments in an
aggregate amount equal to the unsubscribed amount; provided that each Augmenting
Lender, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent, each Issuing Bank and the Swingline Lender (such
approvals not to be unreasonably withheld), and the Borrower and each Augmenting
Lender shall execute all such documentation as the Administrative Agent shall
reasonably specify to evidence its Commitment and/or its status as a Lender
hereunder. Any increase in the total Commitments may be made in an


45

--------------------------------------------------------------------------------





amount which is less than the increase requested by the Borrower if the Borrower
is unable to arrange for, or chooses not to arrange for, Augmenting Lenders.


(b) On the effective date (the “Increase Effective Date”) of any increase in the
total Commitments pursuant to this Section 2.20 (the “Commitment Increase”), if
any Revolving Loans are outstanding, then (unless the Commitment Increase is
being effected by an increase in each Lender’s Commitment ratably in accordance
with its Applicable Percentage) the Borrower (i) shall prepay all Revolving
Loans then outstanding (including all accrued but unpaid interest thereon) and
(ii) may, at its option, fund such prepayment by simultaneously borrowing
Revolving Loans of the Types and for the Interest Periods specified in a
Borrowing Request delivered pursuant to Section 2.03, which Revolving Loans
shall be made by the Lenders (including the Increasing Lenders and the
Augmenting Lenders, if any) ratably in accordance with their respective
Commitments (calculated after giving effect to the Commitment Increase). The
payments made pursuant to clause (i) above in respect of each Eurodollar Loan
shall be subject to Section 2.16.


(c) Increases and new Commitments created pursuant to this Section 2.20 shall
become effective on the date specified in the notice delivered by the Borrower
pursuant to the first sentence of paragraph (a) above; provided that the
Borrower may, with the consent of the Administrative Agent (such consent not to
be unreasonably withheld), extend such date by up to 30 days by delivering
written notice to the Administrative Agent no less than two Business Days prior
to the date specified in the notice delivered by the Borrower pursuant to the
first sentence of paragraph (a) above.


(d) Notwithstanding the foregoing, no increase in the total Commitments (or in
the Commitment of any Lender) or addition of an Augmenting Lender shall become
effective under this Section unless (i) on the date of such increase, the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Financial Officer of the Borrower and
(ii) the Administrative Agent shall have received (with sufficient copies for
each of the Lenders) documents consistent with those delivered on the Effective
Date under clauses (b) and (c) of Section 4.01.


SECTION 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:


(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);


46

--------------------------------------------------------------------------------









(b) the Commitment and Revolving Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification as described in clauses (i), (ii) and (iii) of Section
9.02(b);


(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:


(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders that are Lenders in
accordance with their respective Applicable Percentages but only to the extent
that (x) the sum of all non-Defaulting Lenders’ Revolving Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 4.02 are satisfied at such time;


(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Banks only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;


(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;


(iv) if the LC Exposure of the Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and


(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
participation fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the applicable Issuing Bank until and
to the extent that such LC Exposure is reallocated and/or cash collateralized;
and


47

--------------------------------------------------------------------------------







(d) so long as a Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and an Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with Section
2.21(c), and participating interests in any newly made Swingline Loan or any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and such
Defaulting Lender shall not participate therein).


If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or an Issuing Bank has actual knowledge that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Banks shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the applicable Issuing Bank, as the case may be, shall have
entered into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or such Issuing Bank, as the case may be, to defease any risk
to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Banks each agree that a Defaulting Lender that is a Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Revolving Loans in accordance
with its Applicable Percentage.
SECTION 2.22 Extension of Maturity Date.


(a) Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 60 days and not
later than 30 days prior to the first and/or second anniversary of the Closing
Date (the “Anniversary Date”), request that each Lender extend such Lender’s
Maturity Date for an additional one year from the Maturity Date then in effect
with respect to such Lender.


(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not earlier than
30 days prior to the applicable Anniversary Date and not later than the date
(the “Notice Date”) that is 20 days prior to such Anniversary Date, advise the
Administrative Agent whether or not such Lender agrees to such extension (and
each Lender that determines not to so extend its Maturity Date (a “Non‑Extending
Lender”) shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Notice Date) and any Lender
that does not so advise the Administrative Agent on or before the Notice Date
shall be deemed to be a Non‑Extending Lender. The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree.


48

--------------------------------------------------------------------------------







(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section no later than the
date 15 days prior to the applicable Anniversary Date (or, if such date is not a
Business Day, on the next preceding Business Day).


(d) Additional Commitment Lenders. The Borrower shall have the right to replace
each Non‑Extending Lender with, and add as “Lenders” under this Agreement in
place thereof, one or more assignees approved in accordance with Section
9.04(b)(i) (each, an “Additional Commitment Lender”) as provided in
Section 2.19; provided that each of such Additional Commitment Lenders shall
enter into an Assignment and Assumption pursuant to which such Additional
Commitment Lender shall, effective as of the applicable Anniversary Date,
undertake a Commitment (and, if any such Additional Commitment Lender is already
a Lender, its Commitment shall be in addition to such Lender’s Commitment
hereunder on such date).


(e) Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed so to extend their Maturity Date (each, an
“Extending Lender”) and the additional Commitments of the Additional Commitment
Lenders shall be not less than 51% of the aggregate amount of the Commitments in
effect immediately prior to the applicable Anniversary Date, then, effective as
of such Anniversary Date, the Maturity Date of each extending Lender and of each
Additional Commitment Lender shall be extended to the date falling one year
after the Maturity Date then in effect (except that, if such date is not a
Business Day, such Maturity Date as so extended shall be the next preceding
Business Day) and each Additional Commitment Lender shall thereupon become a
“Lender” for all purposes of this Agreement.


(f) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the applicable Anniversary Date (in sufficient
copies for each extending Lender and each Additional Commitment Lender) signed
by a Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such extension
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such extension, (A) the representations and warranties contained in
Article III and the other Loan Documents are true and correct in all material
respects on and as of such Anniversary Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date
(other than any such representation and warranty that is already qualified by
materiality or “Material Adverse Effect” in the text thereof, in which case such
representation and warranty shall be true and correct in all respects), and
except that for purposes of this Section 2.22, the representations and
warranties contained in subsections (a) and (c) of Section 3.04 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 5.01, and (B) no Default exists. In addition, on
the Maturity Date of each Non-Extending Lender, the Borrowers shall prepay any
Revolving Loans outstanding on such date (and pay any additional amounts
required pursuant to Section 2.16) to the extent necessary to keep outstanding
Revolving Loans ratable with any revised Applicable Percentages of the
respective Lenders effective as of such date.


49

--------------------------------------------------------------------------------







(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18 or 9.02 to the contrary.
ARTICLE III


Representations and Warranties


Each of Parent and the Borrower represents and warrants to the Lenders on the
Effective Date and on each date thereafter as required hereunder that:
SECTION 3.01 Organization; Powers. Each of Parent, the Borrower and their
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.


SECTION 3.02 Authorization; Enforceability.  The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder action.
This Agreement has been duly executed and delivered by each of Parent and the
Borrower and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of Parent, the Borrower or
such Loan Party (as the case may be), enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


SECTION 3.03 Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect or (ii) where the failure to obtain such
consent or approval or make such registration or filing, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of Parent, the Borrower or any of
their Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon Parent, the Borrower or any of their Subsidiaries or
their assets, or give rise to a right thereunder to require any payment to be
made by Parent, the Borrower or any of their Subsidiaries (other than under the
Existing Credit Agreement), and (d) will not result in the creation or
imposition of any Lien on any asset of Parent, the Borrower or any of their
Subsidiaries.


SECTION 3.04 Financial Condition; No Material Adverse Change. (a) Parent has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended January 2, 2016, reported on by Deloitte & Touche LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended October 8, 2016, certified by one of its
Financial Officers. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
Parent and its consolidated subsidiaries as of such dates and for such periods
in accordance with GAAP,


50

--------------------------------------------------------------------------------





subject to customary year end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.


(b) Except as disclosed in the financial statements referred to above or the
notes thereto and except for the Disclosed Matters, none of Parent, the Borrower
or their Subsidiaries has or will have, as of the Effective Date, any material
contingent liabilities.


(c) Since January 2, 2016, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of Parent,
the Borrower and their Subsidiaries, taken as a whole.


SECTION 3.05 Properties. (a) Each of Parent, the Borrower and their Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except where failure to have such good title
or valid leasehold interest would not reasonably be expected to result in a
Material Adverse Effect.


(b) Each of Parent, the Borrower and their Subsidiaries owns, or is licensed to
use, all its trademarks, trade names, copyrights, patents and other intellectual
property material to its business, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect. The use by each
of Parent, the Borrower and their Subsidiaries of any of its trademarks, trade
names, copyrights, patents and other intellectual property does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.


SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of Parent or the Borrower, threatened in
writing against or affecting Parent, the Borrower or any of their Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, would reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (other than the
Disclosed Matters) or (ii) that involve any of the Loan Documents or the
Transactions.


(b) Except for the Disclosed Matters and any other matters that, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, neither Parent, the Borrower nor any of their Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
Notwithstanding anything herein to the contrary, the only representations and
warranties in this Agreement with respect to environmental matters will be those
set forth in this clause (b).


51

--------------------------------------------------------------------------------







(c) Since January 5, 2017, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.


SECTION 3.07 Compliance with Laws and Agreements. (a) Each of Parent, the
Borrower and their Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.


(b) To the extent applicable, Parent, the Borrower and each other Subsidiary is
in compliance, in all material respects, with (i) the Trading with the Enemy Act
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) and any other enabling legislation or
executive order relating thereto, and (ii) the USA PATRIOT Act. None of Parent,
the Borrower or any other Subsidiary nor, to the knowledge of any Financial
Officer or other executive officer of Holdings or the Borrower, any director,
officer, agent, employee or Affiliate of Parent, the Borrower or any other
Subsidiary, is currently subject to any United States sanctions administered by
OFAC that would, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.


SECTION 3.08 Investment Company Status. None of Parent, the Borrower or any of
their Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.


SECTION 3.09 Taxes. Each of Parent, the Borrower and their Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which Parent, the Borrower or such Subsidiary,
as applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.


SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification Topic 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed by more than
$1,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Accounting Standards Codification Topic
715) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed by more than $1,000,000 the fair market value of the assets
of all such underfunded Plans.


SECTION 3.11 Disclosure. As of the date hereof, Parent and the Borrower have
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which Parent, the Borrower or any of their Subsidiaries is
subject, and all other matters known to any of them, that, individually or in
the aggregate, would reasonably be expected to result in a Material Adverse
Effect. Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or


52

--------------------------------------------------------------------------------





other information furnished by or on behalf of either Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading when taken as a whole; provided that, with respect to
projected financial information, Parent and the Borrower represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time such projected financial information was provided (it
being understood that such projected financial information relates to future
events and is by its nature inherently uncertain and is not to be viewed as fact
and no assurances are given that the results reflected in such projected
financial information will be achieved and actual results may differ
significantly and such differences may be material).


SECTION 3.12 Subsidiaries. Parent does not have any Subsidiaries other than the
Borrower and the Borrower’s Subsidiaries. Schedule 3.12 sets forth the name of,
and the ownership interest of the Borrower in, and identifies each Subsidiary of
the Borrower that is a Material Subsidiary as of the Effective Date.


SECTION 3.13 EEA Financial Institution. No Loan Party is an EEA Financial
Institution.


SECTION 3.14 Solvency. Immediately after giving effect to the consummation of
the Transactions to occur on the Effective Date (including the making of each
Loan made on such date), as of such date, (a) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) each Loan Party will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following such date.


SECTION 3.15 Anti-Corruption Laws and Sanctions. Parent and the Borrower have
implemented and maintain in effect policies and procedures designed to ensure
compliance in all material respects by Parent, the Borrower, their Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Parent, the Borrower, their
Subsidiaries and their respective directors and officers and to the knowledge of
Parent and the Borrower their employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) Parent, the Borrower, any Subsidiary or to the knowledge of Parent, the
Borrower or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of Parent or the Borrower, any agent of
Parent, the Borrower or any Subsidiary that will act in


53

--------------------------------------------------------------------------------





any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. The use of the proceeds of the Borrowings and
the Letters of Credit will not violate Anti-Corruption Laws or applicable
Sanctions.


ARTICLE IV




Conditions


SECTION 4.01 Effective Date. The obligations of the Lenders to make Revolving
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):


(a) the Administrative Agent (or its counsel) shall have received (i) from each
party hereto either a counterpart of this Agreement signed on behalf of such
party or written evidence satisfactory to the Administrative Agent (which may
include telecopy or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and
(ii) from Parent and the Domestic Subsidiaries identified on Schedule 3.12 as
Material Subsidiaries a counterpart of the Guarantee Agreement signed on behalf
of Parent and such Material Subsidiaries or written evidence satisfactory to the
Administrative Agent (which may include telecopy or electronic transmission of a
signed signature page of the Guarantee Agreement) that Parent and such Material
Subsidiaries have signed a counterpart of the Guarantee Agreement;


(b) the Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Kirkland & Ellis LLP, New York counsel for the Loan Parties, and
Williams Mullen, Virginia and North Carolina counsel for the Loan Parties,
substantially in the form of Exhibits E-1 and E-2, respectively, and covering
such other matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request and are
customary for transactions of this type. Parent and the Borrower hereby request
such counsel to deliver such opinions;


(c) the Administrative Agent shall have received a certificate of the secretary
or an assistant secretary of each Loan Party certifying (i) that attached
thereto is a true and complete copy of each organizational document of such Loan
Party certified (to the extent applicable) as of a recent date by the Secretary
of State (or equivalent Governmental Authority) of the state or jurisdiction of
its organization, and a certificate as to the good standing of such Loan Party
(to the extent available) as of a recent date, from such Secretary of State,
(ii) that attached thereto is a true and complete copy of resolutions or written
consent duly authorizing the execution, delivery and performance of the Loan
Documents to which such Loan Party is a party and (iii) as to the incumbency and
specimen signature of each officer of such Loan Party executing any Loan
Document;


(d) the Administrative Agent shall have received evidence reasonably
satisfactory to it that (i) all commitments under the Existing Credit Agreement
shall have been terminated, (ii) all loans and other amounts accrued and owing
thereunder shall have been paid and (iii) all letters of credit outstanding
thereunder shall have been terminated or shall on the Effective Date have become
Existing Letters of Credit; and by execution of this Agreement, and each of the
Lenders that is a party to the Existing Credit Agreement hereby waives any
requirement of prior notice under the Existing Credit Agreement in respect of
such termination of Commitments and payments made under the Existing Credit
Agreement on the Effective Date;


54

--------------------------------------------------------------------------------





(e) the Administrative Agent shall have received at least five Business Days
prior to the Effective Date such documents and other information as the
Administrative Agent and the Lenders may reasonably request to satisfy the
requirements of bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act;


(f) the Administrative Agent, the Lead Arrangers and each Lender shall have
received all fees and other amounts due and payable by the Borrower on or prior
to the Effective Date, to the extent invoiced at least three Business Days prior
to the Effective Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder; and


(g) the Administrative Agent shall have received a certificate signed by the
President, a Vice President or a Financial Officer of the Borrower confirming
the satisfaction of the conditions set forth clauses (a) and (b) of Section
4.02.


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02 Each Revolving Credit Event. The obligations of the Lenders to make
Revolving Loans on the occasion of any Borrowing, and of each Issuing Bank to
issue, amend, renew or extend any Letter of Credit, in each case on or after the
Effective Date, are subject to the satisfaction of the following conditions:


(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (other than any
such representation and warranty that is already qualified by materiality or
“Material Adverse Effect” in the text thereof, in which case such representation
and warranty shall be true and correct in all respects) on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, and after giving effect thereto, except for
representations and warranties expressly made as of an earlier date, which shall
be true and correct as of such earlier date.


(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.


(c) In the case of any such Borrowing, the Administrative Agent shall have
received a duly executed Borrowing Request.


55

--------------------------------------------------------------------------------







Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by Parent and
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
ARTICLE V


Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of Parent and the Borrower
covenants and agrees with the Lenders that:
SECTION 5.01 Financial Statements and Other Information. Parent and the Borrower
will furnish to the Administrative Agent and each Lender:


(a) within 90 days after the end of each fiscal year of Parent, Parent’s audited
consolidated balance sheets and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit or other material qualification or exception other than as a result of the
pending maturity of the Revolving Loans and/or the Parent Notes) to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of Parent and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;


(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Parent, Parent’s consolidated balance sheets and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;


(c) concurrently with any delivery of financial statements (or within three
Business Days after any deemed delivery) under clause (a) or (b) above, a
certificate of a Financial Officer of the Borrower (i) certifying as to whether
a Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Sections 6.08 and 6.09 as of the end of the period covered by such
financial statements, (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of Parent’s audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate and (iv) identifying any Material Subsidiary, or any Subsidiary
which the Borrower has elected to be deemed as a Material Subsidiary, that has
not satisfied the Guarantee Requirement;


56

--------------------------------------------------------------------------------





(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Parent, the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by Parent
to its shareholders generally, as the case may be;


(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Parent, the Borrower
or any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request;


(f) promptly upon the occurrence of any change of Rating by Moody’s or S&P, a
certificate of a Financial Officer setting forth the new Rating, the effective
date thereof and, if applicable, notice of any change in the Applicable Rate as
a result thereof; and


(g) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.


Notwithstanding the foregoing, any financial statements or other reports or
filings required to be furnished by Parent and the Borrower pursuant to clause
(a), (b) or (d) of this Section 5.01 shall be deemed to have been furnished if
Parent or the Borrower has (i) filed the same with the Securities and Exchange
Commission via the EDGAR filing system and the same are publicly available and
(ii) delivered notice thereof to the Administrative Agent.
SECTION 5.02 Notices of Material Events. Upon Parent or the Borrower obtaining
knowledge thereof, Parent and the Borrower will furnish to the Administrative
Agent and each Lender prompt written notice of the following:


(a) the occurrence of any Default;


(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Parent, the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;


(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Parent, the Borrower and their Subsidiaries in an aggregate amount
exceeding $30,000,000; and


57

--------------------------------------------------------------------------------









(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Parent or the Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.
Each Loan Party hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders and the Issuing Bank
materials and/or information provided by or on behalf of such Loan Party
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Loan Parties or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. Each Loan Party hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have
authorized the Administrative Agent, the Issuing Banks and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrowers or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 9.12); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”
SECTION 5.03 Existence; Conduct of Business. Each of Parent and the Borrower
will, and will cause each of its Subsidiaries to, do or cause to be done (i) all
things necessary to preserve, renew and keep in full force and effect its legal
existence and (ii) the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business except to the extent in the case of clause (ii) that the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.


SECTION 5.04 Payment of Obligations. Each of Parent and the Borrower will, and
will cause each of their Subsidiaries to, pay its Indebtedness and other
obligations, including Tax liabilities, that, if not paid, would reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith (in the case of Tax liabilities or obligations to
Government Authorities by appropriate proceedings), (b) Parent, the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (d) the failure to make payment pending such contest would
not reasonably be expected to result in a Material Adverse Effect.


58

--------------------------------------------------------------------------------







SECTION 5.05 Maintenance of Properties. Each of Parent and the Borrower will,
and will cause each of its Subsidiaries to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except to the extent that the failure to do so,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.


SECTION 5.06 Insurance. Each of Parent and the Borrower will, and will cause
each of its Subsidiaries to, maintain, with financially sound and reputable
insurance companies adequate insurance for its insurable properties, all to such
extent and against such risks, including fire, casualty and other risks insured
against by extended coverage, as is customary with companies in the same or
similar businesses operating in the same or similar locations.


SECTION 5.07 Books and Records; Inspection and Audit Rights. Each of Parent and
the Borrower will, and will cause each of its Subsidiaries to, keep proper books
of record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. Each of
Parent and the Borrower will, and will cause each of its Subsidiaries to, permit
any representatives designated by the Administrative Agent or any Lender
(through the Administrative Agent), upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that the Borrower shall be given the opportunity to be
present at any discussion with its independent accountants.


SECTION 5.08 Compliance with Laws. Each of Parent and the Borrower will, and
will cause each of its Subsidiaries to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.


SECTION 5.09 Use of Proceeds and Letters of Credit. (a) The proceeds of the
Revolving Loans and the Swingline Loans will be used solely for working capital
and other general corporate purposes, including to prepay all loans under the
Existing Credit Agreement outstanding on the Effective Date. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X. Letters of Credit will be issued only for general
corporate purposes of the Borrower and its Subsidiaries.


(b)    The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower will not use, and will procure that its Subsidiaries and its or their
respective directors, officers, employees and agents will not use, the proceeds
of any Borrowing or any Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.


59

--------------------------------------------------------------------------------







SECTION 5.10 Guarantee Requirement. Each of Parent and the Borrower will cause
each Domestic Subsidiary that is or becomes a Material Subsidiary to satisfy the
Guarantee Requirement no more than 30 days after the date of the determination,
pursuant to the definition thereof, that such Subsidiary has become (or is
deemed to be) a Material Subsidiary.


ARTICLE VI


Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of Parent and the Borrower covenants and agrees with
the Lenders that:
SECTION 6.01 Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary of the Borrower to create, incur, assume or permit to exist any
Indebtedness (including pursuant to any Guarantee of Indebtedness of Parent, the
Borrower or any other Subsidiary), except:


(a) (i) Indebtedness existing on the Closing Date and set forth in Schedule 6.01
(the “Existing Debt”), and (ii) any Indebtedness extending the maturity of, or
refunding or refinancing, in whole or in part, the Existing Debt, provided that
the principal amount of such Existing Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing, and the direct and contingent obligors therefor shall
not be changed, as a result of or in connection with such extension, refunding
or refinancing, unless another exception under this Section 6.01 is then
available for the incurring of such excess;


(b) Indebtedness of any Subsidiary of the Borrower owing to the Borrower or any
other Subsidiary of the Borrower;


(c) Guarantees by any Subsidiary of the Borrower of Indebtedness of any other
Subsidiary of the Borrower; provided that the Indebtedness so Guaranteed is
permitted by this Section;


(d) Indebtedness of any Subsidiary of the Borrower incurred to finance the
acquisition, construction or improvement of any fixed or capital assets after
the Closing Date, including Capital Lease Obligations and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or result in an earlier maturity date or
decreased weighted average life thereof; provided that (i) such Indebtedness is
incurred prior to or within 270 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (d) and clause (e) below shall not exceed
$150,000,000 at any time outstanding;


60

--------------------------------------------------------------------------------







(e) Indebtedness of (i) any Person that becomes a Subsidiary after the Closing
Date pursuant to an acquisition to the extent that such Indebtedness exists at
the time such Person becomes a Subsidiary and is not created in contemplation of
or in connection with such Person becoming a Subsidiary and (ii) a Subsidiary to
the extent that such Indebtedness is assumed in connection with an acquisition
made by such Subsidiary and is not created in contemplation of such acquisition
provided that the aggregate principal amount of Indebtedness permitted by this
clause (e) and clause (d) above shall be subject to the limitations set forth in
clause (ii) of the proviso at the end of clause (d) above;


(f) other Indebtedness of Subsidiaries of the Borrower in an aggregate principal
amount at any time outstanding not to exceed, together with Indebtedness secured
by Liens permitted pursuant to Section 6.02(a)(viii), 10% of Consolidated Net
Tangible Assets;


(g) Guarantees by any Subsidiary of the Obligations;


(h) Guarantees by any Subsidiary of obligations in respect of Parent Debt
Securities; provided that such Subsidiary shall have also Guaranteed the
Obligations pursuant to the Guarantee Agreement;


(i) Indebtedness in respect of Securitization Transactions in an aggregate
principal amount at any time outstanding not exceeding $250,000,000; and


(j) Indebtedness in respect of Guarantees by any Subsidiary that is a party to
the Guarantee Agreement of loans to and equipment leases and inventory purchases
of independent customers in the ordinary course of business consistent with past
practices.


SECTION 6.02 Liens. (a) The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(i) Liens created under the Loan Documents (if any);


(ii) Permitted Encumbrances;


(iii) any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Closing Date and set forth in Schedule 6.02; provided that
(x) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary and (y) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;


(iv) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary after the Closing Date or existing on any
property or asset of any Person that becomes a Subsidiary after the Closing Date
prior to the time such Person becomes a Subsidiary; provided that (A) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (B) such Lien shall not
apply to any other property or assets of the Borrower or any Subsidiary and
(C) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may


61

--------------------------------------------------------------------------------





be, and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;


(v) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary after the Closing Date; provided that (A) such
security interests secure Indebtedness incurred to finance the acquisition,
construction or improvement of such fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof or
result in an earlier maturity date or decreased weighted average life thereto
(and, in the case of any such Indebtedness of a Subsidiary of the Borrower, is
Indebtedness permitted by Section 6.01), (B) such security interests and the
Indebtedness secured thereby are incurred prior to or within 270 days after such
acquisition or the completion of such construction or improvement, (C) the
Indebtedness secured thereby does not exceed the cost (including design,
engineering, sales taxes, delivery, installation and other similar costs) of
acquiring, constructing or improving such fixed or capital assets; and (D) such
security interests shall not apply to any other property or assets (other than
proceeds of the property and assets originally encumbered by such security
interests) of the Borrower or any Subsidiary;


(vi) Liens on Equity Interests of a SPE Subsidiary or accounts receivable and
related assets arising in connection with any Securitization Transaction
permitted by clause (i) of Section 6.01;


(vii) Liens deemed to arise under sale and leaseback transactions; and


(viii) other Liens securing Indebtedness or other monetary obligations of the
Borrower or any Subsidiary (other than Liens on inventory); provided that the
sum of all Indebtedness and other monetary obligations at any time outstanding
secured by Liens permitted by this clause (vii), shall not exceed, together with
Indebtedness permitted pursuant to Section 6.01(f), 10% of Consolidated Net
Tangible Assets.


(b) Parent will not create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it (other than Excluded
Margin Stock), or assign or sell any income or revenues (including accounts
receivable) or rights in respect thereof, except Permitted Encumbrances.


62

--------------------------------------------------------------------------------









SECTION 6.03 Fundamental Changes. (a) Neither Parent nor the Borrower will, nor
will they permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, or sell all or substantially all of its assets (whether
in one transaction or in a series of transactions) except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Subsidiary may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any
Subsidiary (other than the Borrower) may merge into any other Subsidiary (other
than the Borrower) in a transaction in which the surviving entity is a
Subsidiary, (iii) any Subsidiary (other than the Borrower) may sell all or
substantially all of its assets to the Borrower or another Subsidiary, (iv) any
Subsidiary (other than the Borrower) may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders,
(v) any Subsidiary may merge with another entity to implement an acquisition and
(vi) any Subsidiary of the Borrower may merge with another entity to implement a
sale or other disposition of such Subsidiary otherwise permitted by this
Agreement, provided that, after giving effect thereto, such Subsidiary shall no
longer be a Subsidiary.


(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the Closing Date and
businesses reasonably related or complementary thereto; provided that the
Borrower, directly or indirectly through a SPE Subsidiary, may engage in
Securitization Transactions permitted by clause (i) of Section 6.01.


(c) Parent will not engage in any business or activity other than the ownership
of all the outstanding shares of capital stock of the Borrower and activities
incidental thereto, including the conduct of stock repurchase programs,
administering payrolls for executive officers and other activities incidental to
its existence as a publicly-owned holding company. Parent will not own or
acquire any assets (other than (i) shares of capital stock of the Borrower, (ii)
investments in the Borrower in the form of intercompany loans and promissory
notes evidencing such loans, provided that any such loans in an amount in excess
of $5,000,000 shall be unsecured and subordinated to the Obligations on terms
and conditions customary for the subordination of intercompany Indebtedness and
reasonably satisfactory to the Administrative Agent, (iii) cash, (iv) promissory
notes received from employees of Parent and its Subsidiaries evidencing loans
made for the purpose of permitting such employees to purchase capital stock of
Parent in an aggregate principal amount not exceeding $5,000,000 at any time
outstanding, and (v) and Permitted Investments) or incur any liabilities (other
than liabilities under the Loan Documents, liabilities in respect of Parent Debt
Securities, liabilities imposed by law, including tax liabilities, a guarantee
in respect of (i) that certain Amended and Restated Lease Agreement dated
December 28, 2012 (as amended) between CQ Landlord (Multi) LLC, as the landlord,
and General Parts Inc., Golden State Supply, LLC, Straus-Frank Enterprises LLC,
General Parts Distribution LLC and Worldpac Inc., collectively, as the tenant
and (ii) that certain Lease dated July 15, 2012 (as amended) between NIP OWNER
II, LLC, as the landlord, and Advance Stores Company, Incorporated, as the
tenant, and other liabilities incidental to its existence and permitted business
and activities). Parent will not have any Subsidiaries, other than the Borrower
and its Subsidiaries (including SPE Subsidiaries).


63

--------------------------------------------------------------------------------







SECTION 6.04 [Reserved]


SECTION 6.05 Swap Agreements. Neither Parent nor the Borrower will, nor will
they permit any Subsidiary to, enter into any Swap Agreement, unless such Swap
Agreement is entered into by such Person in the ordinary course of business for
the purpose of hedging or mitigating risks associated with actual exposure of
such Person and such Swap Agreement is not for speculative purposes.


SECTION 6.06 Restrictive Agreements. Neither Parent nor the Borrower will, nor
will they permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of Parent, the Borrower or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the Closing Date identified on Schedule 6.06 (but shall
apply to any extension or renewal of, or any amendment or modification
materially expanding the scope of, any such restriction or condition), (iii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary or any asset or property pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary, asset or property that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (v) the foregoing shall not apply to
customary provisions in leases, licenses, or other contracts restricting
subletting or the assignment thereof, (vi) the foregoing shall not apply to
restrictions and conditions in agreements pursuant to Securitization
Transactions permitted by clause (i) of Section 6.01; provided that such
restrictions and conditions apply solely to the applicable accounts receivable
and related assets and any applicable SPE Subsidiary, (vii) clause (a) of the
foregoing shall not prohibit customary “negative pledge” covenants in indentures
or other agreements governing Parent Debt Securities that allow the incurrence
of Liens so long as such Liens equally and ratably secure such debt securities,
provided that, without limiting any other exceptions to such covenant, any such
covenant shall not prohibit, restrict or impose any condition (including any
condition that such debt securities be equally and ratably secured) upon the
ability of Parent, the Borrower or any Subsidiary, other than a SPE Subsidiary,
to create, incur or permit to exist any Lien upon inventory, accounts receivable
or the proceeds therefrom and (viii) clause (b) of the foregoing shall not apply
to (A) restrictions and conditions imposed by any agreement relating to
Indebtedness of Foreign Subsidiaries permitted by this Agreement to the extent
such restrictions and conditions imposed by such agreement relate to
Indebtedness of the applicable Foreign Subsidiary and apply only to such Foreign
Subsidiary, (B) applicable laws and regulations, judgments and orders and other
legal requirements, agreements with non-U.S. governments with respect to assets
or businesses located in their jurisdictions, or condemnation or eminent domain
proceedings and (C) (1) customary restrictions imposed on the transfer of
trademarked, copyrighted or patented materials or provisions in agreements
relating to the foregoing that restrict the assignment of such agreements or any
rights thereunder or (2) customary provisions restricting the assignment of
contracts entered into in the ordinary course of business.


64

--------------------------------------------------------------------------------







SECTION 6.07 [Reserved].


SECTION 6.08 Leverage Ratio. The Borrower will not permit the Leverage Ratio as
of the last day of any period of four consecutive fiscal quarters to be in
excess of 3.25 to 1.00.


SECTION 6.09 Consolidated Coverage Ratio. The Borrower will not permit the
Consolidated Coverage Ratio for any period of four consecutive fiscal quarters
to be less than 2.25 to 1.00.


ARTICLE VII


Events of Default


If any of the following events (“Events of Default”) shall occur:
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;


(c) any representation or warranty made or deemed made by or on behalf of
Parent, the Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;


(d) Parent or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
existence of Parent or the Borrower) or 5.09 or in Article VI;


(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);


65

--------------------------------------------------------------------------------







(f) Parent, the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;


(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;


(h) subject to the last sentence of this Article VII, an involuntary proceeding
shall be commenced or an involuntary petition shall be filed seeking
(i) liquidation, reorganization or other relief in respect of Parent, the
Borrower or any Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Parent,
the Borrower or any Subsidiary or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;


(i) subject to the last sentence of this Article VII, Parent, the Borrower or
any Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Parent, the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;


(j) subject to the last sentence of this Article VII, Parent, the Borrower or
any Subsidiary shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;


(k) one or more judgments for the payment of money in an aggregate amount in
excess of $75,000,000 shall be rendered against Parent, the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor (and such
action is not effectively stayed) to attach or levy upon any assets of Parent,
the Borrower or any Subsidiary to enforce any such judgment;


66

--------------------------------------------------------------------------------







(l) an ERISA Event shall have occurred that would reasonably be expected to
result in a Material Adverse Effect; or


(m) a Change in Control shall occur;


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
Notwithstanding the foregoing, the occurrence of an event described in clauses
(h), (i) or (j) above affecting any Subsidiary or Subsidiaries shall not
constitute an Event of Default if all Subsidiaries affected thereby are
Insignificant Subsidiaries.
ARTICLE VIII
The Administrative Agent


SECTION 8.01 Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.


SECTION 8.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may


67

--------------------------------------------------------------------------------





exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.


SECTION 8.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:


(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any debtor
relief law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any debtor relief law; and


(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Loan Parties or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.


(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.02 and Article VII) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the borrower, a Lender or an Issuing Bank.


(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the


68

--------------------------------------------------------------------------------





satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


SECTION 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally, by telephone or
electronically and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an Issuing Bank, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such
Issuing Bank unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Bank prior to the making of such Loan
or the issuance of such Letter of Credit. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


SECTION 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


SECTION 8.06 Resignation of Administrative Agent. (a)    The Administrative
Agent may at any time give notice of its resignation to the Lenders, the Issuing
Banks and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent meeting
the qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


69

--------------------------------------------------------------------------------







(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.


(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each Issuing Bank directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in Section
9.05 and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section) . The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.


(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Bank and as
Swingline Lender. If Bank of America resigns as an Issuing Bank, it shall retain
all the rights, powers, privileges and duties of the Issuing Bank hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as Issuing Bank and all LC Exposure with respect thereto, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in unreimbursed LC Disbursements


70

--------------------------------------------------------------------------------





pursuant to Section 2.05(d). If Bank of America resigns as Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to Section 2.04(c). Upon the appointment by the Borrower of a successor Issuing
Bank or Swingline Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank or Swingline Lender, as applicable, (b) the retiring
Issuing Bank and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.


SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


SECTION 8.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, syndication agents or
documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder.


SECTION 8.09 Guaranty Matters. The Lenders and the Issuing Banks irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Subsidiary that is a party to the Guarantee Agreement from its
obligations thereunder if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary that is a party to the Guarantee Agreement from its obligations
thereunder pursuant to this Section 8.09.


71

--------------------------------------------------------------------------------





ARTICLE IX
Miscellaneous


SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:


(i) if to Parent or the Borrower, to Advance Stores Company, Incorporated at
5008 Airport Road, Roanoke, Virginia 24012, Attention of Office of the General
Counsel (Telecopy No. (540) 561-1448);


(ii) if to the Administrative Agent, to Bank of America, N.A., 900 W. Trade
Street, Charlotte, NC 28255, Attention of Erik Truette (Telephone No. (980)
387-5451; Facsimile (704) 409-0015; E-Mail erik.m.truette@baml.com     );


(iii) if to Bank of America, N.A., as Issuing Bank, to Bank of America, N.A., 1
Fleet Way, Scranton, PA 18507, Attention of Charles Herron (Telephone No. (570)
496-9564; Facsimile (800) 755-8743; E-Mail charles.p.herron@baml.com);


(iv) if to the Swingline Lender, to Bank of America, N.A., 101 N. Tryon Street,
Charlotte, NC 28255, Attention of Jeffery Obasuyi (Telephone No. (980) 683-5401;
Facsimile (704) 409-0013; E-Mail jeffrey.obasuyi@baml.com; and


(v) if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.


(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.


SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in


72

--------------------------------------------------------------------------------





any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.


(b) Except as necessary in order to effect an increase in the Commitments in
accordance with Section 2.20, neither this Agreement nor any other Loan Document
nor any provision hereof or thereof may be waived, amended or modified except,
in the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Parent, the Borrower and the Required Lenders or, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders;
provided that no such agreement shall (i) increase any Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon (other than a
waiver of post-default additional interest as specified in Section 2.13(c)), or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees or
other amounts payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby, (iv) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender or (v) release Parent from its Guarantee under the Guarantee
Agreement, or limit its liability in respect of such Guarantee, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any Issuing Bank or the Swingline Lender without the prior written
consent of the Administrative Agent, such Issuing Bank or the Swingline Lender,
as the case may be. Notwithstanding the foregoing, any provision of this
Agreement may be amended by an agreement in writing entered into by Parent, the
Borrower, the Required Lenders and the Administrative Agent (and, if their
rights or obligations are affected thereby, the Issuing Banks and the Swingline
Lender) if (i) by the terms of such agreement the Commitment of each Lender not
consenting to the amendment provided for therein shall terminate upon the
effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement.


73

--------------------------------------------------------------------------------







SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facility provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.


(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any other agreement or instrument contemplated hereby, the performance by the
parties to the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by Parent, the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to Parent, the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by the
Borrower, any other Loan Party or a third party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or willful
misconduct of such Indemnitee as determined by a court of competent jurisdiction
by final and nonappealable judgment.


(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total Revolving
Exposures and unused Commitments at the time.


74

--------------------------------------------------------------------------------





(d) To the extent permitted by applicable law, neither Parent nor the Borrower
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.


(e) All amounts due under this Section shall be payable promptly after written
demand therefor.


SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:


(D) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default referred to in clause (a), (b), (h), (i) or (j) of Article VII
has occurred and is continuing, any other assignee, other than in each case, a
Defaulting Lender or an Affiliate of a Defaulting Lender; provided further that
the Borrower shall be deemed to have consented to any such assignment and
delegation unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof;
(E) the Administrative Agent; and
(F) each Issuing Bank and the Swingline Lender.


75

--------------------------------------------------------------------------------







(ii) Assignments shall be subject to the following additional conditions:


(A) except in the case of an assignment to a Lender or an Affiliate or Approved
Fund of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consents, provided that no such
consent of the Borrower shall be required if an Event of Default referred to in
clause (a), (b), (h), (i) or (j) of Article VII has occurred and is continuing;


(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;


(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and


(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.


For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(ii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


76

--------------------------------------------------------------------------------





(iii)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(iv)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject


77

--------------------------------------------------------------------------------





to Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.


(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(f) as
though it were a Lender.


(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement, provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the applicable Commitment of the Granting Lender to the same extent, and
as if, such Loan were made by such Granting Lender. Each party hereto hereby
agrees that no SPV shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender). In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, it will
not institute against, or join any other person in instituting against, such SPV
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States of America or any State thereof.
In addition, notwithstanding anything to the contrary in this Section 9.04, any
SPV may (i) with notice to, but without the prior written consent of, the
Borrower and the Administrative Agent and without paying any processing fee


78

--------------------------------------------------------------------------------





therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Borrower and the
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPV to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV. As this
Section 9.04(e) applies to any


SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.


SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under the commitment letter in respect of the credit facilities set
forth herein and any related commitment advices submitted by the Lenders (but do
not supersede any other provisions of such commitment letter or any related fee
letters that do not, by the terms of such documents, terminate upon the
effectiveness of this Agreement, all of which provisions shall remain in full
force and effect). Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.


79

--------------------------------------------------------------------------------







SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.


SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.


(b) Each of Parent and the Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or any other Loan Document shall affect any right
that the Administrative Agent, any Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against Parent, the Borrower or its properties in the courts of any
jurisdiction.


80

--------------------------------------------------------------------------------







(c) Each of Parent and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.


SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower.


81

--------------------------------------------------------------------------------







For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


82

--------------------------------------------------------------------------------







SECTION 9.14 USA PATRIOT Act.  Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the USA PATRIOT
Act.


SECTION 9.15 Notices under Existing Credit Agreement. Each Lender party hereto,
that is also a party to the Existing Credit Agreement, hereby consents and
agrees that no prior notice shall be required under the Existing Credit
Agreement with respect to the termination of commitments under the Existing
Credit Agreement or prepayment of loans thereunder; provided that notice thereof
is given on the Effective Date.


SECTION 9.16 No Fiduciary Relationship. Each of Parent and the Borrower, on
behalf of itself and its Subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, Parent, the Borrower, the other Subsidiaries and their
Affiliates, on the one hand, and the Administrative Agent, the Arrangers, the
Lenders, the Issuing Banks and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Administrative Agent, the Arrangers, the
Lenders, the Issuing Banks or their Affiliates, and no such duty will be deemed
to have arisen in connection with any such transactions or communications.


SECTION 9.17 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b) the effects of any Bail-in Action on any such liability, including, if
applicable:


(i) a reduction in full or in part or cancellation of any such liability;


(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


83

--------------------------------------------------------------------------------







(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.






84

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
ADVANCE AUTO PARTS, INC.,
By:
 
/s/ Thomas B. Okray
 
Name: Thomas B. Okray
 
Title: Chief Financial Officer



ADVANCE STORES COMPANY,
INCORPORATED,
By:
 
/s/ Thomas B. Okray
 
Name: Thomas B. Okray
 
Title: Chief Financial Officer













--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., individually and as Administrative Agent, Issuing Bank
and Swingline Lender,
By:
 
/s/ Jundie Cudiena
 
Name: Jundie Cudiena
 
Title: Senior Vice-President









--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as Lender and Issuing Bank
By:
 
/s/ Lauren Baker
 
Name: Lauren Baker
 
Title: Vice President













--------------------------------------------------------------------------------







SUNTRUST BANK, as Lender and Issuing Bank
By:
 
/s/ Mary K. Lundin
 
Name: Mary K. Lundin
 
Title: Vice President





    




--------------------------------------------------------------------------------







U.S. BANK N.A., as Lender and Issuing Bank
By:
 
/s/ Conan Schleicher
 
Name: Conan Schleicher
 
Title: Senior Vice President





    




--------------------------------------------------------------------------------







WELLS FARGO BANK N.A., as Lender and Issuing Bank
By:
 
/s/ Joseph Gricco
 
Name: Joseph Gricco
 
Title: Vice President





    




--------------------------------------------------------------------------------







BRANCH BANKING AND TRUST COMPANY, as Lender and Issuing Bank
By:
 
/s/ Kelly Attayek
 
Name: Kelly Attayek
 
Title: Assistant Vice President





    




--------------------------------------------------------------------------------







DEUTSCHE BANK AG NEW YORK BRANCH, as Lender
By:
 
/s/ Ming K. Chu
 
Name: Ming K. Chu
 
Title: Director

By:
 
/s/ Virginia Cosenza
 
Name: Virginia Cosenza
 
Title: Vice President



    




--------------------------------------------------------------------------------







KEYBANK NATIONAL ASSOCIATION, as Lender
By:
 
/s/ Marianne T. Meil
 
Name: Marianne T. Meil
 
Title: Sr. Vice President





    




--------------------------------------------------------------------------------







PNC BANK, as Lender
By:
 
/s/ Bremmer Kneib
 
Name: Bremmer Kneib
 
Title: Senior Vice President





    




--------------------------------------------------------------------------------







ROYAL BANK OF CANADA, as Lender
By:
 
/s/ Steve Anderson
 
Name: Steve Anderson
 
Title: Director





    




--------------------------------------------------------------------------------







TD BANK, N.A., as Lender
By:
 
/s/ Mark Hogan
 
Name: Mark Hogan
 
Title: Senior Vice President





    




--------------------------------------------------------------------------------







BANK OF CHINA, NEW YORK BRANCH, as Lender
By:
 
/s/ Raymond Qiao
 
Name: Raymond Qiao
 
Title: Managing Director





    




--------------------------------------------------------------------------------







FIFTH THIRD BANK, as Lender
By:
 
/s/ Mary Ramsey
 
Name: Mary Ramsey
 
Title: Vice President





    




--------------------------------------------------------------------------------







HSBC BANK USA, N.A., as Lender
By:
 
/s/ Brian Gingue
 
Name: Brian Gingue
 
Title: Senior Vice President





    




--------------------------------------------------------------------------------







REGIONS BANK, as Lender
By:
 
/s/ Brand Hosford
 
Name: Brand Hosford
 
Title: Vice President





    




--------------------------------------------------------------------------------







BANCO POPULAR DE PUERTO RICO, NEW YORK BRANCH, as Lender
By:
 
/s/ Hector J. Gonzalez
 
Name: Hector J. Gonzalez
 
Title: Vice President





    


























--------------------------------------------------------------------------------






Schedule 1.01


Letters of Credit


Issuing Bank: JPMorgan Chase Bank, N.A.


JPMorgan LC #
Applicant
Beneficiary
Amount in Dollars
Expiration Date
P-211822
Advance Stores Company, Incorporated
Royal Indemnity
1,700,000.00
09/27/2017
P-363458
Advance Stores Company, Incorporated
Hartford Fire Insurance
100,000.00
10/01/2017
P-244658
Advance Stores Company, Incorporated
US Fidelity & Guaranty Co.
1,819,000.00
09/27/2017
S-202069
Advance Stores Company, Incorporated
Hanover Insurance
300,000.00
09/27/2017
TPTS-279529
Advance Stores Company, Incorporated.
ACE American Insurance Co
72,333,841.00
09/27/2017
TPTS-204321
Advance Stores Company, Incorporated
White County REMC
60,000.00
09/30/2017
TPTS-709728
Advance Stores Company, Incorporated
Foxon Western LLC
50,000.00
09/27/2017
TFTS-761772
Advance Stores Company, Incorporated
Washington International Insurance Co
60,000.00
09/27/2017
S-920964
Advance Stores Company, Incorporated
Township of East Whiteland, PA
64,658.55
09/27/2017
TFTS-767693
B.W.P. Distributors, Inc.
Atlantic Mutual
84,000.00
04/10/2017
TFTS-752666
B.W.P. Distributors, Inc.
Zurich American Insurance
100,000.00
09/30/2017
TFTS-753678
B.W.P. Distributors, Inc.
Travelers Indemnity
1,300,000.00
12/31/2017
TFTS-766116
General Parts International, Inc.
Chartis
17,193,461.00
09/15/2017
TFTS-880094
General Parts International, Inc.
Liberty Mutual
4,653,800.00
04/07/2017
TFTS-885521
General Parts International, Inc.
Zurich American Insurance
850,000.00
04/09/2017
TFTS-880084
General Parts International, Inc.
Federal Insurance
50,000.00
03/28/2017





--------------------------------------------------------------------------------





Schedule 2.01


Revolving Commitments


Lender
Revolving Commitment
Bank of America, N.A.
 $107,000,000.00
JPMorgan Chase Bank, N.A.
$107,000,000.00
SunTrust Bank
$107,000,000.00
U.S. Bank N.A.
$107,000,000.00
Wells Fargo Bank, N.A.
$107,000,000.00
Branch Banking and Trust Company
$50,000,000.00
Deutsche Bank AG New York Branch
$50,000,000.00
KeyBank National Association
$50,000,000.00
PNC Bank, National Association
$50,000,000.00
Royal Bank of Canada
$50,000,000.00
TD Bank, N.A.
$50,000,000.00
Bank of China, New York Branch
$35,000,000.00
Fifth Third Bank
$35,000,000.00
HSBC Bank USA, National Association
$35,000,000.00
Regions Bank
$35,000,000.00
Banco Popular de Puerto Rico, New York Branch
$25,000,000.00
TOTAL:
$1,000,000,000









--------------------------------------------------------------------------------





Schedule 3.06
Disclosed Matters


(a) Litigation
Borrower and its subsidiaries (including, but not limited to, Western Auto
Supply Company and Discount) have been named as defendants along with other
defendants, including automobile manufacturers, automotive parts manufacturers
and other retailers, in lawsuits alleging injury as a result of exposure to
asbestos-containing products. The plaintiffs have alleged that these products
were manufactured, distributed and/or sold by the various defendants. To date,
these products have primarily included brake parts. The damages claimed against
the defendants in some of these proceedings are substantial. Additionally, some
of the automotive parts manufacturers that are named as defendants in these
lawsuits have declared bankruptcy, which will limit plaintiffs’ ability to
recover monetary damages from those defendants. Borrower diligently defends
against these claims, but it may enter into discussions regarding settlement of
these and other lawsuits, and may enter into settlement agreements, if Borrower
believes settlement is in the best interest of Borrower and its shareholders.
Borrower also believes that many of these claims are at least partially covered
by insurance. Based on discovery to date, Borrower does not believe the cases
currently pending will have a material adverse effect on Borrower. However, if
Borrower were to incur an adverse verdict in one or more of these claims and
were ordered to pay damages that were not covered by insurance, these claims
could have a material adverse effect on Borrower’s operating results, financial
position and liquidity.
(b) Environmental
None.
(c) Changes
None.








    












--------------------------------------------------------------------------------





Schedule 3.12
Subsidiaries
Subsidiary
Jurisdiction of Organization
Ownership
Material Subsidiary
AAP Financial Services, Inc.
Virginia
100% owned by Borrower
No
Advance Auto Business Support, LLC
Virginia
100% owned by Borrower
No
Advance Auto Innovations, LLC
Virginia
100% owned by Discount Auto Parts, LLC
No
Advance e-Service Solutions, Inc.
Virginia
100% owned by Borrower
No
Advance Patriot, Inc.
Delaware
100% owned by Borrower
No
Advance Trucking Corporation
Virginia
100% owned by Borrower
No
Autopart International, Inc.
Massachusetts
100% owned by Borrower
Yes
Auto Parts Wholesale, Inc.
California
100% owned by Pacific Wholesale Capital, LLC
No
B.W.P. Distributors, Inc.
New York
100% owned by Borrower
Yes
CARQUEST CANADA Holdings, Inc.
Canada
100% owned by General Parts, Inc.
N/A
CARQUEST CANADA LTD.
Canada
100% owned by CARQUEST CANADA Holdings, Inc.
N/A
CQ Sourcing, Inc.
North Carolina
100% owned by General Parts, Inc.
No
CRANC, INC.
North Carolina
100% owned by General Parts, Inc.
No
Crossroads Global Trading Corp.
Virginia
100% owned by Borrower
No
Crossroads Global Trading Corporation Limited
Hong Kong
100% owned by Crossroads Global Trading Corp.
N/A
Discount Auto Parts, LLC
Virginia
100% owned by Borrower
Yes
Driverside, Inc.
Delaware
100% owned by Advance e-Service Solutions, Inc.
No
E-Advance, LLC
Virginia
100% owned by Borrower
No
General Parts, Inc.
North Carolina
100% owned by General Parts International, Inc.
Yes
General Parts Bermuda Holdings LP
Bermuda
100% owned by General Parts Global Holdings, Inc.
N/A
General Parts China Business Trust
China
50% owned by General Parts Global Investments I
50% owned by General Parts Global Investments II
N/A
General Parts Distribution LLC
North Carolina
100% owned by General Parts, Inc.
Yes
General Parts Far East Holding Company Limited
Hong Kong
100% owned by General Parts China Business Trust by its Trustee General Parts
Global Distribution Limited
N/A
General Parts Global Distribution Limited
Hong Kong
100% owned by General Parts Bermuda Holdings LP
N/A
General Parts Global Holdings, Inc.
Delaware
100% owned by CQ Sourcing, Inc.
No
General Parts Global Investments I
Hong Kong
100% owned by General Parts Bermuda Holdings LP
N/A
General Parts Global Investments II
Hong Kong
100% owned by General Parts Bermuda Holdings LP
N/A
General Parts Shanghai Ltd
China
100% owned by General Parts Far East Holding Company Limited
N/A
General Parts International, Inc.
North Carolina
100% owned by Borrower
No





--------------------------------------------------------------------------------





Golden State Supply, LLC
Nevada
100% owned by General Parts, Inc.
No
GPI Technologies, LLC
Delaware
100% owned by General Parts, Inc.
No
Lee Holdings NC, Inc.
Delaware
100% owned by General Parts, Inc.
No
London Leasing LLC
North Carolina
100% owned by General Parts International, Inc.
No
MotoLogic, Inc.
Delaware
100% owned by Advance e-Service Solutions, Inc.
No
Pacific Wholesale Capital, LLC
Delaware
100% owned by General Parts, Inc.
No
Straus-Frank Enterprises LLC
Texas
100% owned by General Parts, Inc.
No
TTR, Inc.
Delaware
100% owned by Borrower
No
Valley Master Partnership LLC
North Carolina
100% owned by General Parts, Inc.
No
Western Auto of Puerto Rico, Inc.
Delaware
100% owned by Western Auto Supply Company
No
Western Auto Supply Company
Delaware
100% owned by Borrower
No
Western Auto of St. Thomas, Inc.
Delaware
100% owned by Western Auto Supply Company
No
WORLDPAC, Inc.
Delaware
100% owned by General Parts International, Inc.
Yes
WORDLPAC Puerto Rico, LLC
Delaware
100% owned by WORLDPAC, Inc.
No
Worldwide Auto Parts
California
100% owned by Golden State Supply, LLC
No









--------------------------------------------------------------------------------





Schedule 6.01
Existing Indebtedness
1.
Puerto Rico Excise Tax Bond.





















--------------------------------------------------------------------------------





Schedule 6.02
Existing Liens
1.
Liens in connection with Merchant Services Bankcard Agreement by and between Sun
Trust Bank, successor in interest to The Northern Trust Company, SunTrust
Merchant Services, LLC, a First Data Alliance, successor in interest to Unified
Merchant Services, and Borrower, dated June 25, 2001.

2.
Liens in connection with Agreement for American Express® Card Acceptance between
Borrower and American Express Travel Related Services Company, Inc., effective
January 12, 1996.

3.
Liens in connection with Merchant Services Agreement by and between Discover
Financial Services LLC and Borrower, effective October 1, 2006.

4.
Liens in connection with motor vehicle leases with Wheels Leasing Canada, Ltd,
in existence as of the date hereof, not to exceed $900,000.

5.
Liens in connection with motor vehicle leases with Element Fleet, in existence
as of the date hereof, not to exceed $2,400,000.





--------------------------------------------------------------------------------





DEBTOR
SECURED PARTY
ORIGINAL FILE DATE
FILE NO.
COLLATERAL DESCRIPTION
Advance Auto Business Support, LLC
International Business Machines Corporation
05-12-2014
14051260290
Leased equipment
Advance Stores Company, Incorporated
State of Connecticut Department of Economic and Community Development
10-23-2012
121023 4016-1
Collateral in attached Schedule A (not included with results)
Advance Stores Company, Incorporated
International Business Machines Corporation
04-23-2013
130423 6111-4
Leased equipment
Autopart International, Inc.
Hewlett-Packard Financial Services Company
09-19-2011
201190485990
Leased equipment
Autopart International, Inc.
CWD, LLC, dba Centric Parts, StopTech, WDSource.com
07-20-2015
201521499830
Blanket security interest in inventory and related collateral
General Parts, Inc.
STIHL Incorporated
01-24-2014
20140007509K
Blanket security interest in all STIHL products
GPI Technologies, LLC
Bank of the West
06-25-2012
2012 2446526
Leased equipment
GPI Technologies, LLC
IBM Credit LLC
06-28-2012
2012 2511345
Leased equipment
GPI Technologies, LLC
Bank of the West
09-19-2012
2012 3614791
Leased equipment
GPI Technologies, LLC
Bank of the West
09-19-2012
2012 3614809
Leased equipment
GPI Technologies, LLC
Bank of the West
01-17-2013
2013 0237504
Leased equipment
GPI Technologies, LLC
Bank of the West
01-17-2013
2013 0237512
Leased equipment
GPI Technologies, LLC
Bank of the West
04-04-2013
2013 1299131
Leased equipment
GPI Technologies, LLC
Bank of the West
04-04-2013
2013 1299149
Leased equipment
GPI Technologies, LLC
CSI Leasing, Inc.
06-04-2013
2013 2115575
Leased equipment
GPI Technologies, LLC
CSI Leasing, Inc.
06-04-2013
2013 2115583
Leased equipment
GPI Technologies, LLC
Bank of the West
09-30-2013
2013 3813699
Leased equipment
GPI Technologies, LLC
CSI Leasing, Inc.
09-30-2013
2013 3813707
Leased equipment
GPI Technologies, LLC
SG Equipment Finance USA Corp.
12-05-2013
2013 4795820
Leased equipment
GPI Technologies, LLC
SG Equipment Finance USA Corp.
12-05-2013
2013 4795838
Leased equipment
Valley Master Partnership LLC (f/k/a Valley Master Partnership Limited
Partnership)
Branch Banking and Trust Company, as Trustee
12-28-2005
20050123833J
Blanket security interest in all subleases and leased property described in
attached exhibit











--------------------------------------------------------------------------------





Schedule 6.06
Existing Restrictions
1.
Restrictions in connection with the agreements set forth in as items 1 through 3
on Schedule 6.02.



    




--------------------------------------------------------------------------------







    
EXHIBIT A


FORM OF BORROWING NOTICE


Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of January 31, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Advance Auto Parts, Inc., as Parent, Advance Stores
Company, Incorporated (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.
The Borrower hereby requests (select one):
o A Borrowing of Revolving Loans
o A conversion or continuation of Revolving Loans

1.    On __________________________________ (a Business Day).
2.    In the amount of $______________________.
3.    Comprised of [ABR Loans] [Eurodollar Loans].
4.    For Eurodollar Rate Loans: with an Interest Period of _____ months.
5.    The location and number of the Borrower’s account to which funds are to be
disbursed (which shall comply with the requirements of Section 2.06):




The Revolving Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.
ADVANCE STORES COMPANY, INCORPORATED,
by
_______________________________________
Name:
Title:




A-1
Form of Borrowing Notice
    




--------------------------------------------------------------------------------









EXHIBIT B


FORM OF SWINGLINE LOAN NOTICE
Date: ___________, _____
To:
Bank of America, N.A., as Swingline Lender

Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of January 31, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Advance Auto Parts, Inc., as Parent, Advance Stores
Company, Incorporated (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent..
The Borrower hereby requests a Swingline Loan:
1.    On _________________________________     (a Business Day).
2.    In the amount of $_____________________    .
The Swingline Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
ADVANCE STORES COMPANY, INCORPORATED,
by
_______________________________________
Name:
Title:
    








B-1
Form of Swingline Loan Notice




--------------------------------------------------------------------------------









EXHIBIT C


[FORM OF]
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto (the
“Standard Terms and Condition”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.    Assignor:         ______________________________


2. Assignee: ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]]


3.
Borrower(s):        Advance Stores Company, Incorporated



4. Administrative Agent:
Bank of America, N.A.





C-1
Form of Assignment and Assumption






--------------------------------------------------------------------------------









5. Credit Agreement:
Credit Agreement dated as of January 31, 2017 among Advance Auto Parts, Inc.,
Advance Stores Company, Incorporated, the Lenders parties thereto, and Bank of
America, N.A., as Administrative Agent



6. Assigned Interest:


Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans 1
Revolving Facility
$ 1,000,000,000
$____________2
___%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more Credit Contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrower, the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.




















_________________________
1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
2 Partial assignments shall be in an amount not less than $5,000,000.






C-2
Form of Assignment and Assumption






--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR],




By:______________________________
Title:


ASSIGNEE


[NAME OF ASSIGNEE],




By:______________________________
Title:
























































C-3
Form of Assignment and Assumption






--------------------------------------------------------------------------------





Consented to and Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent, Issuing Bank and Swingline Lender,




By_________________________________
Title:




[ISSUING BANK], as Issuing Bank, 3




By_________________________________
Title:




































































_______________________________
3 Consent of each Issuing Bank and Swingline Bank to be included for each
assignment.


C-4
Form of Assignment and Assumption








--------------------------------------------------------------------------------





[Consented to:] 4


ADVANCE STORES COMPANY, INCORPORATED




By________________________________
Title:




















































































______________________________
4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.


C-5
Form of Assignment and Assumption










--------------------------------------------------------------------------------





STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender or an Affiliate of
a Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of Parent, Borrower or any other Loan
Party or (iv) the performance or observance by Parent, Borrower any of their
respective Subsidiaries or any other Person of any of their respective
obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 or 5.02 thereof (or,
prior to the first such delivery, the financial statements referred to in
Section 3.04 thereof), as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, (v) attached
to this Assignment and Assumption is any documentation required to be delivered
by it pursuant to Section 2.17 of the Credit Agreement, duly completed and
executed by the Assignee and (vi) it does not bear a relationship to Parent or
the Borrower described in Section 108(e)(4) of the Code; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.
C-6
Form of Assignment and Assumption




--------------------------------------------------------------------------------







    


EXHIBIT D


Form of Guarantee Agreement


[Provided separately]




































































D-1
Form of Guarantee Agreement








--------------------------------------------------------------------------------







EXHIBIT E


Form of Opinion of Counsel for the Loan Parties


[Provided separately]
























































































E-1
Form of Opinion of Counsel for the Loan Parties






--------------------------------------------------------------------------------







EXHIBIT F
[Form of]
Letter of Credit Report
TO:    Bank of America, N.A., as Administrative Agent
RE:
Credit Agreement, dated as of January 31, 2017, among Advance Auto Parts, Inc.,
a Delaware corporation, as Parent, Advance Stores Company, Incorporated, a
Virginia corporation, as Borrower, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, Issuing Bank and Swingline
Lender (as amended, modified, extended, restated, replaced, or supplemented from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)

DATE:     [Date]
_____________________________________________________________
The undersigned, [insert name of Issuing Bank] (the “Issuing Bank”) hereby
delivers this report to the Administrative Agent, pursuant to the terms of
Section 2.05(k) of the Credit Agreement.
The Issuing Bank plans to issue, amend, renew, increase or extend the follow
Letter(s) of Credit on [insert date].
L/C No.
Maximum Face Amount
Current Face Amount
Financials or Performance SBLC
Beneficiary Name
Issuance Date
Expiry Date
Auto Renewal
Date of Amendment
Amount of Amendment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[The Issuing Bank made a payment, with respect to L/C No. _______, on [insert
date] in the amount of [$]_____________].




F-1
Form of Letter of Credit Report






--------------------------------------------------------------------------------





[The Borrower failed to reimburse the Issuing Bank for a payment made in the
amount of $[insert amount of such payment] pursuant to L/C No. ______ on [insert
date of such failure], with respect to L/C No. _______.]
Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.
L/C No.
Maximum Face Amount
Current Face Amount
Financials or Performance SBLC
Beneficiary Name
Issuance Date
Expiry Date
Auto Renewal
Date of Amendment
Amount of Amendment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]












































F-2








--------------------------------------------------------------------------------







[Issuing Bank],
as Issuing Bank
By: _______________________________
Name: _____________________________
Title: ______________________________                             






    










































































F-3




